Exhibit 10.1

EXECUTION VERSION

TERM LOAN CREDIT AGREEMENT

DATED AS OF NOVEMBER 10, 2014

AMONG

WALGREEN CO.,

WALGREENS BOOTS ALLIANCE, INC.,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

HSBC BANK PLC,

DEUTSCHE BANK LUXEMBOURG S.A.,

GOLDMAN SACHS BANK USA,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

and

WELLS FARGO BANK, N.A.,

as Joint Lead Arrangers and Joint Book Managers

HSBC BANK PLC,

as Syndication Agent

and

DEUTSCHE BANK LUXEMBOURG S.A.,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.,

and

WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE 1    DEFINITIONS   

Section 1.01. Certain Defined Terms

     1   

Section 1.02. References

     23   

Section 1.03. Exchange Rates; Basket Calculations

     23    ARTICLE 2    THE CREDITS   

Section 2.01. Description of Facility; Commitment

     24   

Section 2.02. Reserved

     24   

Section 2.03. Reserved

     24   

Section 2.04. Reserved

     24   

Section 2.05. Fees; Reductions in Aggregate Commitment

     24   

Section 2.06. Reserved

     25   

Section 2.07. Prepayments and Repayments

     25   

Section 2.08. Method of Selecting Interest Periods for New Loans

     26   

Section 2.09. Continuation of Outstanding Loans

     26   

Section 2.10. Interest Rates

     27   

Section 2.11. Rates Applicable After Default

     27   

Section 2.12. Method of Payment

     27   

Section 2.13. Noteless Agreement; Evidence of Indebtedness

     28   

Section 2.14. Telephonic Notices

     29   

Section 2.15. Interest Payment Dates; Interest and Fee Basis

     29   

Section 2.16. Notification of Loans, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans

     29   

Section 2.17. Lending Installations

     30   

Section 2.18. Payments Generally; Administrative Agent’s Clawback

     30   

Section 2.19. Replacement of Lender

     31   

Section 2.20. Sharing of Payments by Lenders

     32   

Section 2.21. Reserved

     33   

Section 2.22. Defaulting Lenders

     33    ARTICLE 3    YIELD PROTECTION; TAXES   

Section 3.01. Yield Protection

     34   

Section 3.02. Changes in Capital Adequacy Regulations; Certificates for
Reimbursement; Delay in Requests

     34   

Section 3.03. Illegality

     35   

Section 3.04. Compensation for Losses

     36   



--------------------------------------------------------------------------------

Section 3.05. Taxes

     36   

Section 3.06. Mitigation Obligations

     42   

Section 3.07. Inability to Determine Rates

     42   

Section 3.08. Survival

     42    ARTICLE 4    CONDITIONS PRECEDENT   

Section 4.01. Effective Date

     43   

Section 4.02. Funding Date

     44   

Section 4.03. Actions During Commitment Period

     45    ARTICLE 5    REPRESENTATIONS AND WARRANTIES   

Section 5.01. Existence and Standing

     46   

Section 5.02. Authorization and Validity

     46   

Section 5.03. No Conflict; Government Consent

     47   

Section 5.04. Financial Statements

     47   

Section 5.05. Material Adverse Effect

     47   

Section 5.06. Reserved

     48   

Section 5.07. Litigation

     48   

Section 5.08. Reserved

     48   

Section 5.09. Regulation U

     48   

Section 5.10. Reserved

     48   

Section 5.11. Reserved

     48   

Section 5.12. Reserved

     48   

Section 5.13. Reserved

     48   

Section 5.14. Investment Company Act

     48   

Section 5.15. OFAC, FCPA

     48    ARTICLE 6    COVENANTS   

Section 6.01. Financial Reporting

     49   

Section 6.02. Use of Proceeds

     51   

Section 6.03. Notice of Default

     51   

Section 6.04. Conduct of Business

     52   

Section 6.05. Reserved

     52   

Section 6.06. Compliance with Laws

     52   

Section 6.07. Reserved

     52   

Section 6.08. Inspection; Keeping of Books and Records

     52   

Section 6.09. Existing Alliance Boots Debt; Holdco Reorganization

     52   

Section 6.10. Merger

     53   

Section 6.11. Sale of Assets

     53   

 

ii



--------------------------------------------------------------------------------

Section 6.12. Liens

     53   

Section 6.13. Financial Covenant

     55   

Section 6.14. Sanctions

     55    ARTICLE 7    DEFAULTS   

Section 7.01. Breach of Representations or Warranties

     56   

Section 7.02. Failure to Make Payments When Due

     56   

Section 7.03. Breach of Covenants

     56   

Section 7.04. Cross Default

     56   

Section 7.05. Voluntary Bankruptcy; Appointment of Receiver; Etc.

     57   

Section 7.06. Involuntary Bankruptcy; Appointment of Receiver; Etc.

     57   

Section 7.07. Judgments

     57   

Section 7.08. Unfunded Liabilities

     57   

Section 7.09. Guarantees

     58   

Section 7.10. Other ERISA Liabilities

     58   

Section 7.11. Invalidity of Loan Documents

     58    ARTICLE 8    ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES   

Section 8.01. Acceleration, Etc.

     58   

Section 8.02. Amendments

     59   

Section 8.03. Preservation of Rights

     60    ARTICLE 9    GENERAL PROVISIONS   

Section 9.01. Survival of Representations

     61   

Section 9.02. Governmental Regulation

     61   

Section 9.03. Headings

     61   

Section 9.04. Entire Agreement

     61   

Section 9.05. Several Obligations; Benefits of this Agreement

     61   

Section 9.06. Expenses; Indemnification

     62   

Section 9.07. Accounting

     64   

Section 9.08. Severability of Provisions

     65   

Section 9.09. Nonliability of Lenders

     65   

Section 9.10. Confidentiality

     65   

Section 9.11. Nonreliance

     67   

Section 9.12. Disclosure

     67   

 

iii



--------------------------------------------------------------------------------

ARTICLE 10    THE ADMINISTRATIVE AGENT   

Section 10.01. Appointment and Authority

     67   

Section 10.02. Rights as a Lender

     68   

Section 10.03. Reliance by Administrative Agent

     68   

Section 10.04. Exculpatory Provisions

     68   

Section 10.05. Delegation of Duties

     69   

Section 10.06. Resignation of Administrative Agent

     70   

Section 10.07. Non-Reliance on Administrative Agent and Other Lenders

     71   

Section 10.08. No Other Duties, Etc.

     71    ARTICLE 11    SETOFF   

Section 11.01. Setoff

     71    ARTICLE 12    BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS   

Section 12.01. Successors and Assigns

     71   

Section 12.02. Dissemination of Information

     77   

Section 12.03. Tax Treatment

     77    ARTICLE 13    NOTICES   

Section 13.01. Notices; Effectiveness; Electronic Communication

     78    ARTICLE 14    COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC
EXECUTION   

Section 14.01. Counterparts; Effectiveness

     80   

Section 14.02. Electronic Execution of Assignments

     81    ARTICLE 15    CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL   

Section 15.01. Choice of Law

     81   

Section 15.02. Consent to Jurisdiction

     81   

Section 15.03. Waiver of Jury Trial

     82   

Section 15.04. U.S. Patriot Act Notice

     82   

Section 15.05. No Advisory or Fiduciary Responsibility

     83   

Section 15.06. Judgment Currency

     83   

 

iv



--------------------------------------------------------------------------------

ARTICLE 16    RESERVED    ARTICLE 17    WALGREENS GUARANTY   

Section 17.01. Walgreens Guaranty

     84   

Section 17.02. Guaranty Absolute

     85   

Section 17.03. Waivers

     85   

Section 17.04. Termination

     86   

Section 17.05. Continuing Guaranty

     86   

 

EXHIBITS       Exhibit A    –    [Reserved] Exhibit B    –    Form of Compliance
Certificate Exhibit C    –    Form of Assignment and Assumption Exhibit D    –
   [Reserved]

Exhibit E

Exhibit F

Exhibit G

  

–

–

–

  

Form of Promissory Note

Form of Borrowing Notice

Form of Continuation Notice

Exhibit H       Form of Officer’s Certificate SCHEDULES       Pricing Schedule
   Commitment Schedule    Schedule 13.01    –    Certain Addresses for Notices

 

v



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This Term Loan Credit Agreement, dated as of November 10, 2014, is among
WALGREEN CO., an Illinois corporation (“Walgreens”), WALGREENS BOOTS ALLIANCE,
INC., a Delaware corporation (“Walgreens Boots Alliance”), the institutions from
time to time parties hereto as Lenders (whether by execution of this Agreement
or an assignment pursuant to Section 12.01) and BANK OF AMERICA, N.A., as
Administrative Agent.

The Borrower has requested that the Lenders agree to make loans to the Borrower
on the Funding Date to finance, in part, the Alliance Boots Acquisition, to
refinance or repay certain Indebtedness of Walgreens, Alliance Boots and their
respective Subsidiaries and to pay fees and expenses related to the
Transactions. The Lenders are willing to make such loans to the Borrower on the
terms and subject to the conditions set forth in this Agreement.

The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Defined Terms. As used in this Agreement:

“AB Group” means, collectively, Alliance Boots, its Subsidiaries and the UK
Holdings Group Members.

“Accounting Changes” is defined in Section 9.07.

“Acquired Business” means Alliance Boots, together with its Subsidiaries.

“Acquisition Agreement” means that certain Purchase and Option Agreement dated
as of June 18, 2012, as amended on August 5, 2014, by and among Alliance Boots,
Seller, and Walgreens.

“Acquisition Representations” means the representations made by the Seller with
respect to Alliance Boots and its subsidiaries in the Acquisition Agreement as
are material to the interests of the Lenders (but only to the extent that
Walgreens has the right not to consummate the Alliance Boots Acquisition, or to
terminate its obligations (or otherwise does not have an obligation to close),
under the Acquisition Agreement, as a result of a failure of any such
representation in the Acquisition Agreement to be true and correct).

 

1



--------------------------------------------------------------------------------

“Administrative Agency Fee Letter” means that certain Administrative Agency Fee
Letter, dated October 10, 2014, among Bank of America and Walgreens.

“Administrative Agent” means Bank of America in its capacity as contractual
representative of the Lenders pursuant to Article 10, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article 10.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 13.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of ten percent (10%) or more of any class of voting securities (or
other voting interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of voting
securities, by contract or otherwise.

“Agent” means any of the Administrative Agent, the Syndication Agent or the
Co-Documentation Agents, as appropriate, and “Agents” means, collectively, the
Administrative Agent, the Syndication Agent and the Co-Documentation Agents.

“Agent Parties” is defined in Section 13.01(c).

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as may be adjusted from time to time pursuant to the terms hereof. The
Aggregate Commitment as of the Effective Date is One Billion Four Hundred Fifty
Million and 00/100 Sterling (£1,450,000,000).

“Agreement” means this Term Loan Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified and as in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of Walgreens
referred to in Section 5.04; provided, however, that except as provided in
Section 9.07, with respect to the calculation of financial ratios and other
financial

 

2



--------------------------------------------------------------------------------

tests required by this Agreement, “Agreement Accounting Principles” means
generally accepted accounting principles as in effect in the United States as of
the date of this Agreement, applied in a manner consistent with that used in
preparing the financial statements of Walgreens referred to in Section 5.04
hereof.

“Agreement Currency” is defined in Section 15.06.

“Alliance Boots” means Alliance Boots GmbH.

“Alliance Boots Acquisition” means the direct or indirect acquisition of the
issued and outstanding capital stock in Alliance Boots that Walgreens does not,
directly or indirectly, own as of the Effective Date, pursuant to the
Acquisition Agreement.

“Alliance Boots Acquisition Closing Date” means the date on which the Alliance
Boots Acquisition is consummated.

“Alliance Boots Material Adverse Effect” means any Effect that, taken
individually or when taken together with all other applicable Effects, has been,
is or would reasonably be expected to be materially adverse to (a) the business,
assets, Liabilities, financial condition or results of operations of Alliance
Boots and the other members of the AB Group, taken as a whole, or (b) the
ability of the Alliance Boots or the Seller to complete the Transactions or
perform their respective obligations under the Transaction Documents; provided,
however, that, with respect to clause (a) only, an “Alliance Boots Material
Adverse Effect” shall be deemed not to include Effects to the extent resulting
from (i) changes after June 18, 2012 in IFRS, (ii) changes after June 18, 2012
in Applicable Laws applicable to companies in any industry in which the AB Group
operates, (iii) changes after June 18, 2012 in global, national or regional
political conditions or general economic or market conditions generally
affecting companies in any industry in which the AB Group operates, (iv) the
failure, in and of itself, to meet earnings projections, but not including any
underlying causes thereof, (v) the public disclosure of the Acquisition
Agreement or the transactions contemplated thereby or (vi) any outbreak or
escalation of hostilities, declared or undeclared acts of war or terrorism,
except, with respect to clauses (ii), (iii) and (vi), to the extent that such
Effects disproportionately adversely affect Alliance Boots and the other members
of the AB Group, taken as a whole, as compared to other companies in any
industry in which the AB Group operates.

“Applicable Laws” means, with respect to any Person (as defined in the
Acquisition Agreement), any federal, national, state, local, cantonal,
municipal, international or multinational statute, law, ordinance, secondary and
subordinate legislation, directives, rule (including rules of common law),
regulation, ordinance, treaty, Order, permit, authorization or other requirement
applicable to such Person, its assets, properties, operations or business.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” means the percentage rate per annum which is applicable at
such time as set forth in the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, HSBC, Deutsche Bank Luxembourg S.A., Goldman Sachs Bank USA, J.P.
Morgan Securities LLC, Morgan Stanley Senior Funding, Inc. and Wells Fargo
Securities, LLC, and their respective successors, in their capacity as Joint
Lead Arrangers.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.01), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

“Authorized Officer” means any of the President, Senior or Executive Vice
President or Treasurer of the Borrower, acting singly.

“Bank of America” means Bank of America, N.A., a national banking association
having its principal office in Charlotte, North Carolina, in its individual
capacity, and its successors.

“Borrower” means (i) Walgreens or (ii) to the extent the Holdco Reorganization
is consummated on or prior to the Alliance Boots Acquisition Closing Date,
Walgreens Boots Alliance, as applicable.

“Borrower Materials” is defined in Section 6.01.

“Borrowing Notice” is defined in Section 2.08.

 

4



--------------------------------------------------------------------------------

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Charlotte, North Carolina, Chicago, Illinois and New York,
New York for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system and
that is also a London Banking Day.

“Buyer SEC Report” means Walgreens’ 2014 Annual Report on Form 10-K.

“Capital Markets Indebtedness” means any Indebtedness consisting of bonds,
debentures, notes or other similar debt securities issued in (a) a public
offering registered under the Securities Act of 1933 or (b) a private placement
to institutional investors that is resold in accordance with Rule 144A or
Regulation S of the Securities Act of 1933, whether or not it includes
registration rights entitling the holders of such debt securities to
registration thereof with the SEC. The term “Capital Markets Indebtedness” shall
not, for the avoidance of doubt, be construed to include any Indebtedness issued
to institutional investors in a direct placement of such Indebtedness that is
not resold by an intermediary (it being understood that, without limiting the
foregoing, a financing that is distributed to not more than ten Persons
(provided that multiple managed accounts and affiliates of any such Persons
shall be treated as one Person for the purposes of this definition) shall be
deemed not to be so underwritten or resold), or any Indebtedness under the New
Credit Agreements, Commercial Bank Indebtedness, capitalized lease obligation or
recourse transfer of any financial asset or any other type of Indebtedness
incurred in a manner not customarily viewed as a “securities offering.”

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,

 

5



--------------------------------------------------------------------------------

rules, guidelines or directives promulgated thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
issued, promulgated or implemented.

“Co-Documentation Agents” means, collectively, Deutsche Bank Luxembourg S.A.,
Goldman Sachs Bank USA, J. P. Morgan Securities LLC, Morgan Stanley Senior
Funding, Inc., and Wells Fargo Securities, LLC, each in its capacity as the
documentation agent for the Lenders, and not in its individual capacity as a
Lender.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commercial Bank Indebtedness” means Indebtedness for Borrowed Money (including
undrawn commitments in respect thereof) owed to commercial banks under financing
arrangements comparable to the New Credit Agreements (including such
arrangements on a bilateral basis, but excluding Indebtedness for Borrowed Money
under the New Credit Agreements).

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
in an aggregate principal amount not to exceed the amount set forth on the
Commitment Schedule (which schedule shall set forth each Lender’s Commitment as
of the Effective Date) or in an Assignment and Assumption executed pursuant to
Section 12.01, as it may be modified as a result of any assignment that has
become effective pursuant to Section 12.01 or as otherwise modified from time to
time pursuant to the terms hereof.

“Commitment Period” means the period commencing on the Effective Date and ending
on the earliest of (i) the date immediately following the Alliance Boots
Acquisition Closing Date, (ii) the date immediately following the Second Step
End Date (as defined in the Acquisition Agreement as in effect on the date
hereof) and (iii) the date of termination in full of the Commitments.

“Commitment Schedule” means the Schedule attached hereto and identified as such,
identifying each Lender’s Commitment as of the Effective Date.

“Consolidated Assets” means, at any date of determination, the total amount, as
shown on or reflected in the most recent consolidated balance sheet of the
Borrower and its subsidiaries as at the end of the Borrower’s fiscal quarter
ending prior to such date, of all assets of the Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with Agreement Accounting
Principles (giving pro forma effect to any acquisition or disposition of
Property of the

 

6



--------------------------------------------------------------------------------

Borrower or any of its subsidiaries with fair value in excess of $100,000,000
that has occurred since the end of such fiscal quarter as if such acquisition or
disposition had occurred on the last day of such fiscal quarter).

“Consolidated Debt” means at any time the consolidated Indebtedness for Borrowed
Money of the Borrower and its subsidiaries calculated on a consolidated basis as
of such time in accordance with Agreement Accounting Principles.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its subsidiaries calculated on a consolidated basis as of
such time in accordance with Agreement Accounting Principles.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Continuation Notice” is defined in Section 2.09.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Borrower or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means an event described in Article 7.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in

 

7



--------------------------------------------------------------------------------

such writing), (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder, or generally under other agreements in which it commits to extend
credit, unless such notification or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding cannot be
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing or public statement),
(c) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in a manner satisfactory to the
Administrative Agent or the Borrower, as applicable, that it will comply with
its funding obligations, which request was made because of a reasonable concern
by the Administrative Agent or the Borrower that such Lender may not be able to
comply with its funding obligations hereunder; provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent or the Borrower, or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority unless such
ownership or equity results in or provides such Lender with immunity from the
jurisdiction of courts within the United States or any other nation or from the
enforcement of judgments or writs of attachment on its assets or permits such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) as of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower and each Lender promptly following such
determination.

“Disqualified Stock” means any capital stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Maturity Date.

 

8



--------------------------------------------------------------------------------

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the Exchange
Rate for the purchase of Dollars with such currency.

“Effect” means any change, effect, event, development, circumstance or
occurrence.

“Effective Date” means the first date on which the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.01(b)(v), (vi) and (vii) (subject to such consents, if
any, as may be required under Section 12.01(b)(iii)).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, cost of environmental remediation, fines,
penalties or indemnities), resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

9



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) the rules
or regulations promulgated thereunder.

“Eurocurrency Base Rate” means for any Interest Period with respect to a Loan,
the rate per annum equal to the London Interbank Offered Rate administered by
the ICE Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making a London Interbank Offered Rate available) as
published on the applicable Bloomberg screen page (or such other comparable
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Sterling deposits (for delivery on the
first day of such Interest Period) in the London interbank market with a term
equivalent to such Interest Period; and

“Eurocurrency Rate” means, with respect to a Loan for the relevant Interest
Period, the quotient of (i) the Eurocurrency Base Rate applicable to such
Interest Period, divided by (ii) one minus the Reserve Requirement (expressed as
a decimal) applicable to such Interest Period.

“Exchange Rate” for a currency means the rate determined by the Administrative
Agent for the purchase of such currency with another currency, as published on
the applicable Bloomberg screen page at or about 11:00 a.m. (London, England
time) on the date two Business Days prior to the date as of which the foreign
exchange computation is made. In the event that such rate does not appear on the
applicable Bloomberg screen page, the “Exchange Rate” with respect to the
purchase of such currency with another currency shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such agreement, such “Exchange Rate” shall instead be the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office in respect of
such currency at approximately 11:00 a.m. (local time) on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that if at the time of any such determination, no such spot rate can
reasonably be quoted, the Administrative Agent may use any reasonable method as
it deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its

 

10



--------------------------------------------------------------------------------

overall net income (however denominated), franchise Taxes imposed on it (in lieu
of net income Taxes), and branch profits or similar Taxes, in each case, imposed
by the jurisdiction (or any political subdivision thereof) (i) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Installation is
located, or (ii) where the recipient otherwise has a present or former
connection (other than by reason of the activities and transactions specifically
contemplated by this Agreement, including selling or assigning an interest in
any Loan or Loan Document or enforcing provisions of any Loan Document), (b) any
backup withholding Tax that is required by the Code to be withheld from amounts
payable to a Lender that has failed to comply with Section 3.05(e)(ii), (c) in
the case of a Foreign Lender, any U.S. withholding Tax that is required to be
imposed on amounts payable to such Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.19) pursuant to the laws
in force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Installation), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Installation (or assignment), to receive additional amounts from the Borrower
with respect to such withholding Tax pursuant to Section 3.05(a)(i) or (ii),
(d) in the case of a Lender, any withholding Tax that is attributable to such
Lender’s failure to comply with Section 3.05(e) and (e) any U.S. federal
withholding Taxes imposed under FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Alliance Boots Debt” means Indebtedness for Borrowed Money outstanding
under (i) the Senior Facilities Agreement, dated 5 July 2007 (as amended and
restated by amendment and restatement agreements dated 10 September 2007, 30 May
2008, 18 December 2012 and 11 June 2014 and as amended by an amendment letter
dated 16 October 2007 and as further amended or otherwise modified from time to
time), among Alliance Boots Limited, Deutsche Bank AG, London Branch, as
facility agent and the other obligors, agents and lenders party thereto, and
(ii) the Subordinated Facility Agreement, dated 5 July 2007 (as amended and
restated by amendment and restatement agreements dated 3 September 2007 and
18 December 2012 and as amended by an amendment letter dated 16 October 2007 and
as further amended or otherwise modified from time to time), among Alliance
Boots Limited, Deutsche Bank AG, London Branch, as facility agent and the other
obligors, agents and lenders party thereto, and, in each case, refinancings,
renewals or replacement thereof with the proceeds of Indebtedness for Borrowed
Money issued or guaranteed by Alliance Boots and its Subsidiaries.

“Existing Alliance Boots Debt Repayment” means the payment or other satisfaction
in full of all amounts due or outstanding in respect of the Existing Alliance

 

11



--------------------------------------------------------------------------------

Boots Debt, the termination of all commitments (if any) in respect thereof and
the discharge and release of all guarantees (if any) thereof and security (if
any) therefor.

“Existing Notes” means the (i) 1.000% Notes due 2015, (ii) 1.800% Notes due
2017, (iii) 5.250% Notes due 2019, (iv) 3.100% Notes due 2022 and (v) 4.400%
Notes due 2042, in each case, issued by Walgreens and outstanding on October 17,
2014.

“Facilities Fee Letter” means that certain Facilities Fee Letter, dated
October 10, 2014, among the Arrangers, the Initial Lenders and Walgreens.

“FATCA” means sections 1471-1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any regulations promulgated
thereunder or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

“Fee Letters” means the Facilities Fee Letter and the Administrative Agency Fee
Letter.

“Foreign Lender” means any Lender that is not organized under the laws of the
United States, any State thereof or the District of Columbia.

“Foreign Pension Plan” means any defined benefit plan as described in
Section 3(35) of ERISA for which the Borrower, any Subsidiary or any member of
the Controlled Group is a sponsor or administrator or to which the Borrower, any
Subsidiary or any member of the Controlled Group has any liability, and which
(a) is maintained or contributed to for the benefit of employees of the
Borrower, any of its respective Subsidiaries or any member of its Controlled
Group, (b) is not covered by ERISA pursuant to Section 4(b)(4) of ERISA, and
(c) under applicable local law, is required to be funded through a trust or
other funding vehicle.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Date” means the first date on which the conditions set forth in
Section 4.02 are satisfied (or waived in accordance with Section 8.02).

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or

 

12



--------------------------------------------------------------------------------

other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdco Reorganization” means the reorganization of Walgreens into a holding
company structure pursuant to the merger of a newly formed, wholly owned
subsidiary of Walgreens Boots Alliance with and into Walgreens, resulting in
Walgreens, as the surviving company in such merger, becoming a wholly owned
subsidiary of Walgreens Boots Alliance and Walgreens’ common shareholders
becoming shareholders of Walgreens Boots Alliance.

“HSBC” means HSBC Bank plc.

“IFRS” means the standards and interpretations adopted by the International
Accounting Standards Board, including (a) the International Financial Reporting
Standards issued by the International Accounting Standards Board, (b) the
International Accounting Standards originally issued by the International
Accounting Standards Committee, in the form adopted by the International
Accounting Standards Board, (c) the final interpretations issued by the
International Financial Reporting Interpretations Committee and (d) the final
interpretations issued by the Standing Interpretations Committee, consistently
applied, as in effect at the date of such financial statements or information to
which it refers.

“Indebtedness” of a Person means, without duplication, (a) the obligations of
such Person (i) for borrowed money, (ii) under or with respect to notes payable
and drafts accepted which represent extensions of credit (whether or not
representing obligations for borrowed money) to such Person, (iii) constituting
reimbursement obligations with respect to letters of credit issued for the
account of such Person, (iv) for the deferred purchase price of property or
services (other than current accounts payable arising in the ordinary course of
such Person’s business payable on terms customary in the trade), (v) for its
Contingent Obligations, (vi) for its Net Mark-to-Market Exposure under Rate
Management Transactions, (vii) for its Capitalized Lease Obligations, (viii) for
its Rate Management Obligations, (ix) for its Receivables Transaction Attributed
Indebtedness and (x) with respect to Disqualified Stock, (b) the obligations of
others, whether or not assumed, secured by Liens on property of such Person or
payable out of the proceeds of, or production from, property or assets now or
hereafter owned or acquired by such Person and (c) any other obligation or other
financial accommodation which in accordance with Agreement Accounting Principles
would be shown as a liability on the consolidated balance sheet of such Person.

 

13



--------------------------------------------------------------------------------

“Indebtedness for Borrowed Money” of a Person means, without duplication,
(a) indebtedness for borrowed money (whether or not evidenced by bonds,
debentures, notes or similar instruments) or for the deferred purchase price of
property or services (other than current accounts payable arising in the
ordinary course of such Person’s business payable on terms customary in the
trade), (b) Capitalized Lease Obligations and (c) obligations under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of any other Person of the kinds
referred to in clause (a) or (b) above.

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
hereunder.

“Indemnitee” is defined in Section 9.06(b).

“Information” is defined in Section 9.10.

“Initial Lenders” means Bank of America, HSBC, Deutsche Bank Luxembourg S.A.,
Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Morgan Stanley Bank, N.A. and
Wells Fargo Bank, N.A.

“Intangible Assets” means, at any date of determination, the value, as shown on
or reflected in the most recent consolidated balance sheet of the Borrower and
its subsidiaries as at the end of the Borrower’s fiscal quarter ending prior to
such date, prepared in accordance with Agreement Accounting Principles and
giving pro forma effect to any acquisition or disposition of Property of the
Borrower or any of its subsidiaries with fair value in excess of $100,000,000
that has occurred since the end of such fiscal quarter as if such acquisition or
disposition had occurred on the last day of such fiscal quarter, of all trade
names, trademarks, licenses, patents, copyrights, service marks, goodwill and
other like intangibles.

“Interest Period” means, with respect to a Loan, a period of one week, one, two,
three or six months or such other period agreed to by the Lenders and the
Borrower, commencing on the Funding Date or on the date on which a Loan is
continued. Such Interest Period shall end on but exclude the day which
corresponds numerically to such date one, two, three or six months or such other
agreed upon period thereafter (or, in the case of an Interest Period of one
week, shall end on but exclude the day that is one week thereafter), provided,
however,

 

14



--------------------------------------------------------------------------------

that if there is no such numerically corresponding day in such next, second,
third or sixth succeeding month or such other succeeding period, such Interest
Period shall end on the last Business Day of such next, second, third or sixth
succeeding month or such other succeeding period. If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

“Judgment Currency” is defined in Section 15.06.

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
HSBC.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

“Lending Installation” means, with respect to a Lender or the Agents, the
office, branch, subsidiary or affiliate of such Lender or Agent listed on the
administrative information sheets provided to the Administrative Agent in
connection herewith, or otherwise selected by such Lender or Agent pursuant to
Section 2.17.

“Liabilities” means any debt, obligation, commitment, liability, or Indebtedness
(as defined in the Acquisition Agreement) of any kind, character or description,
whether absolute, contingent, accrued, liquidated, unliquidated, known, unknown,
matured or unmatured.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Section 2.01 (and any continuation thereof pursuant to Section 2.09). All Loans
shall be denominated in Sterling.

“Loan Documents” means this Agreement and any Notes issued pursuant to
Section 2.13 (if requested), as the same may be amended, restated or otherwise
modified and in effect from time to time.

“London Banking Day” means any day on which dealings in Sterling deposits are
conducted by and between banks in the London interbank eurodollar market.

 

15



--------------------------------------------------------------------------------

“Major Subsidiary” means Walgreens (to the extent the Holdco Reorganization is
consummated on or prior to the Alliance Boots Acquisition Closing Date) and any
Subsidiary of the Borrower (a) which is organized and existing under, or has its
principal place of business in, the United States or any political subdivision
thereof, Canada or any political subdivision thereof, any country which is a
member of the European Union on the Effective Date or any political subdivision
thereof, or Switzerland, Norway or Australia or any of their respective
political subdivisions, and (b) which has at any time total assets (after
intercompany eliminations) exceeding $7,000,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole or (b) the rights of or remedies available to the
Lenders or the Administrative Agent against the Borrower under the Loan
Documents, taken as a whole.

“Maturity Date” means the fifth anniversary of the Funding Date, provided that,
if such date shall not be a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA that is subject to Title IV of ERISA and is maintained pursuant to a
collective bargaining agreement or any other arrangement to which the Borrower,
any Subsidiary or any member of the Controlled Group is a party to which more
than one employer is obligated to make contributions.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“New Credit Agreements” means this Agreement and the Revolving Credit Agreement.

“Note” is defined in Section 2.13(d).

 

16



--------------------------------------------------------------------------------

“Obligations” means all Loans, debts, liabilities, obligations, covenants and
duties owing by the Borrower to any of the Agents, any Lender, any Arranger, any
affiliate of the Agents or any Lender, any Arranger, or any indemnitee under the
provisions of Section 9.06 or any other provisions of the Loan Documents, in
each case of any kind or nature, present or future, arising under this Agreement
or any other Loan Document, whether or not evidenced by any note, guaranty or
other instrument, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, foreign exchange risk, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees, and any other sum chargeable to the Borrower or
any of its Subsidiaries under this Agreement or any other Loan Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Order” means any judgment, decision, decree, order, settlement, injunction,
writ, stipulation, determination or award issued by any Governmental Authority.

“Other Taxes” means all present or future stamp, documentary, intangible,
recording or filing taxes or any similar taxes, charges or levies arising from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Overnight Rate” means, for any day, with respect to any amount denominated in
Sterling, the rate of interest per annum at which overnight deposits in
Sterling, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of the Administrative Agent in the applicable offshore interbank
market for such currency to major banks in such interbank market.

“Participant” is defined in Section 12.01(d).

“Participant Register” is defined in Section 12.01(d).

“Payment Date” means the last Business Day of each March, June, September and
December and the Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

17



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee benefit plan other than a Multiemployer Plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code as to which the Borrower, any Subsidiary or any member
of the Controlled Group may have liability.

“Platform” is defined in Section 6.01.

“Prefunding Backstop Requirement” is defined in Section 12.01(b)(iii)(A).

“Pricing Schedule” means the Schedule identifying the Applicable Margin attached
hereto identified as such.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) and the denominator of which is the Aggregate Commitment at such
time, or, if the Aggregate Commitment has been terminated, a portion equal to a
fraction the numerator of which is such Lender’s outstanding Loans at such time
and the denominator of which is the sum of the aggregate outstanding Loans at
such time.

“Public Lender” is defined in Section 6.01.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which the Borrower or any Subsidiary may sell, convey or otherwise transfer
to a newly-formed Subsidiary or other special-purpose entity, or any other
Person, any accounts or notes receivable and rights related thereto.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 

18



--------------------------------------------------------------------------------

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Borrower and
any Lender or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transactions were
structured as a secured lending transaction rather than as a purchase.

“Register” is defined in Section 12.01(c).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stock applicable to member banks of the Federal
Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

19



--------------------------------------------------------------------------------

“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.

“Required Lenders” means Lenders in the aggregate having greater than fifty
percent (50%) of the Aggregate Commitment or, if the Aggregate Commitment has
been terminated, Lenders in the aggregate holding greater than fifty percent
(50%) of the aggregate outstanding Loans; provided that the Commitment of, and
the portion of the aggregate outstanding Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Requisite Amount” means $200,000,000.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

“Revolving Credit Agreement”, the Revolving Credit Agreement, dated as of the
date hereof, among Walgreens, Walgreens Boots Alliance, Bank of America, as
administrative agent, and the lenders from time to time party thereto (as it may
be amended, restated, supplemented or otherwise modified and as in effect from
time to time).

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means with respect to disbursements and payments in Sterling,
same day or other funds as may be determined by the Administrative Agent to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in Sterling.

“Sanctions” means sanctions administered by OFAC (including by being listed on
the list of Specially Designated Nationals and Blocked Persons issued by OFAC)
or the U.S. Department of State.

 

20



--------------------------------------------------------------------------------

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Section 5.15 Restricted Lender” is defined in Section 5.15.

“Section 6.14 Restricted Lender” is defined in Section 6.14.

“Seller” means AB Acquisitions Holdings Limited, a private limited liability
company incorporated under the laws of Gibraltar, having its registered office
at 57/63 Line Wall Road, Gibraltar and registered under No. 98476.

“Specified Default” means any Default or Unmatured Default under Section 7.02,
7.03 (but solely with respect to a breach of Section 6.10, Section 6.11 or
Section 6.12), Section 7.04 (but solely with respect to an acceleration of
Indebtedness for Borrowed Money of the Borrower aggregating to at least the
Requisite Amount), Section 7.05 or Section 7.06.

“Specified Representations” means the representations and warranties (in each
case, as applicable to the Borrower only) in Sections 5.01(a), Section 5.02,
Section 5.03(a)(ii), Section 5.03(a)(iii) (provided that sub-clause (a)(iii)
thereof shall apply only with respect to no conflict or default under any debt
instrument representing Indebtedness for Borrowed Money with an outstanding
principal amount in excess of the Required Amount), Section 5.09, Section 5.14
and Section 5.15.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means (a) any corporation more than fifty percent
(50%) of the outstanding securities having ordinary voting power of which shall
at the time be owned or controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries, or (b) any partnership, limited liability company, association,
joint venture or similar business organization more than fifty percent (50%) of
the ownership interests having ordinary voting power of which shall at the time
be so owned or controlled. Unless otherwise expressly provided, all references
herein to a “Subsidiary” shall mean a Subsidiary of the Borrower.

 

21



--------------------------------------------------------------------------------

“Substantial Portion” means, on any date of determination, with respect to the
Property of the Borrower and its Subsidiaries, Property which represents more
than fifteen percent (15%) of the Consolidated Assets of the Borrower and its
Subsidiaries on such date.

“Syndication Agent” means HSBC in its capacity as the syndication agent for the
Lenders, and not in its individual capacity as a Lender.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Ticking Fees” is defined in Section 2.05.

“Ticking Fee End Date” is defined in Section 2.05.

“Total Capitalization” means Consolidated Debt plus Consolidated Net Worth.

“Total Tangible Assets” means, at any date of determination, Consolidated Assets
less Intangible Assets.

“Transaction Documents” means the Acquisition Agreement and each of the other
“Transaction Documents” as defined therein.

“Transactions” means the First Step Acquisition and the Second Step Acquisition,
in each case, as such terms are defined in the Acquisition Agreement.

“Transferee” is defined in Section 12.02.

“UK Holdings Group Members” means AB Acquisitions UK Holdco 3 Limited, Alliance
Healthcare Italy and Russian Holdco (each as defined in the Acquisition
Agreement) and, in each case, their respective Subsidiaries (as defined in the
Acquisition Agreement).

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all such Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using PBGC actuarial
assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

22



--------------------------------------------------------------------------------

“U.S. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as amended.

“Walgreens” is defined in the preamble.

“Walgreens Boots Alliance” is defined in the preamble.

“Walgreens Guarantee” is defined in Section 17.01.

“WBA Obligations” is defined in Section 17.01.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

Any accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.

Section 1.02. References. Any references to the Borrower’s Subsidiaries shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.

Section 1.03. Exchange Rates; Basket Calculations.

(a) Except for purposes of financial statements delivered by the Borrower
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent based on the Exchange Rate in respect of
the date of such determination.

(b) For purposes of determining compliance with Sections 6.12, no Unmatured
Default or Default shall be deemed to have occurred solely as a result of
changes in Exchange Rates occurring after the time any Lien is created or
incurred.

(c) For purposes of determining compliance with Section 6.13, the amount of
Indebtedness for Borrowed Money denominated in any currency other than Dollars
will be converted into Dollars based on the relevant Exchange Rate(s) in effect
as of the last day of the fiscal quarter of the Borrower for which the ratio of
Consolidated Debt to Total Capitalization is calculated.

(d) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

 

23



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.01. Description of Facility; Commitment. (a) Each Lender severally and
not jointly agrees, on the terms and conditions set forth in this Agreement, to
make Loans to the Borrower on the Funding Date (which shall be no later than the
last day of the Commitment Period) in an amount not to exceed its Pro Rata Share
of the Aggregate Commitment in a single drawing; provided that if for any reason
the full amount of such Lender’s Commitment is not fully drawn on the Funding
Date, the undrawn portion thereof shall automatically be cancelled thereon.
Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed. Each Lender’s Commitment shall terminate immediately and without
further action upon the earlier of (x) the Funding Date after giving effect to
the funding of such Lender’s Loans on such date and (y) the expiration of the
Commitment Period.

Section 2.02. Reserved.

Section 2.03. Reserved.

Section 2.04. Reserved.

Section 2.05. Fees; Reductions in Aggregate Commitment. (a) Ticking Fees. The
Borrower agrees to pay to the Administrative Agent for the account of each
Lender a ticking fee in Sterling (the “Ticking Fees”) in an amount equal to 25%
of the Applicable Margin for Loans (assuming, for purposes of calculating the
Ticking Fees, that Rating Category 3 (as defined on the Pricing Schedule
attached hereto) applies) multiplied by the Commitments of such Lender then
outstanding, accruing from and including the date that is 60 days after the
Effective Date, to but excluding the earlier of (i) the termination of the
Commitments with respect to this Agreement and (ii) the Funding Date (such
earlier date, the “Ticking Fee End Date”). The Ticking Fees shall be payable in
arrears on each Payment Date during the Commitment Period and on the Ticking Fee
End Date.

(b) Fee Letters. Walgreens shall pay to each Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the applicable Fee Letter. Such fees shall be fully earned when
paid and shall be non-refundable for any reason whatsoever.

 

24



--------------------------------------------------------------------------------

(c) Reductions in Aggregate Commitment. The Borrower shall have the right, upon
same day written notice to the Administrative Agent delivered prior to 11:00
a.m. (New York time) on any Business Day, to terminate in whole or reduce
ratably in part the unused portions of the Commitments of the Lenders. Each
partial reduction of the Commitments shall be in the aggregate amount of
£10,000,000 or an integral multiple of £1,000,000 in excess thereof and, once
terminated, a Commitment may not be reinstated. The Administrative Agent will
promptly notify the Lenders of any termination or reduction of the Commitments
under this Section 2.05(c). All fees in respect of the Commitments accrued until
the effective date of any termination of the Commitments shall be paid on the
effective date of such termination.

Section 2.06. Reserved.

Section 2.07. Prepayments and Repayments.

(a) Optional Prepayments. The Borrower may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.04 but
without penalty or premium, all of its outstanding Loans, or, in a minimum
aggregate amount of £10,000,000 or any integral multiple of £1,000,000 in excess
thereof, any portion of its outstanding Loans upon prior notice to the
Administrative Agent at or before 1:00 p.m. (New York time) at least four
(4) Business Days’ prior to the date of such payment (or, subject to the payment
of any funding indemnification amounts required by Section 3.04, such other
prior notice as the Administrative Agent may agree to). Subject to Section 2.22,
each such prepayment shall be applied to the Loans of the Lenders to the
Borrower in accordance with their respective Pro Rata Share thereof.

(b) Repayment of Loans. The Borrower shall repay to the Administrative Agent,
for the account of the Lenders, Loans (i) in a principal amount equal to 1.250%
of the aggregate principal amount of the Loans made on the Funding Date on each
of the dates that are three, six, nine and twelve months after the second
anniversary of the Funding Date (or if such date is not a Business Day, the next
succeeding Business Day), (ii) in a principal amount equal to 1.875% of the
aggregate principal amount of the Loans made on the Funding Date on each of the
dates that are three, six, nine and twelve months after the third anniversary of
the Funding Date (or if such date is not a Business Day, the next succeeding
Business Day) and (iii) in a principal amount equal to 2.500% of the aggregate
principal amount of the Loans made on the Funding Date on each of the dates that
are three, six and nine months after the fourth anniversary of the Funding Date
(or if such date is not a Business Day, the next succeeding Business Day) (which

 

25



--------------------------------------------------------------------------------

amounts, in each case, shall be reduced as a result of the application of
optional prepayments made pursuant to Section 2.07(a) in the manner specified by
the Borrower in the applicable notice of prepayment (and shall not be required
to be applied pro rata to all payments under clauses (i), (ii) and (iii) above);
provided that if the Borrower fails to make any such specification, any optional
prepayments made pursuant to Section 2.07(a) shall be applied pro rata to all
payments under clauses (i), (ii) and (iii) above. The remaining unpaid principal
amount of the Loans, together with all other amounts owed with respect to the
Obligations hereunder, will be payable on the Maturity Date.

Section 2.08. Method of Selecting Interest Periods for New Loans. The Borrower
shall select the Interest Period applicable to each Loan from time to time. The
Borrower shall give the Administrative Agent notice (which notice shall be
conditioned on the satisfaction or waiver (in accordance with Section 8.02) of
the conditions set forth in Section 4.02) substantially in the form of Exhibit F
(a “Borrowing Notice”) not later than 9:30 a.m. (New York time) four
(4) Business Days’ before the date of the proposed borrowing. A Borrowing Notice
shall specify:

(a) the date of the proposed borrowing, which shall be a Business Day, of such
Loan,

(b) the aggregate amount of such Loan,

(c) the Interest Period applicable thereto, and

(d) the location and number of the Borrower’s account to which proceeds of the
Loan are to be disbursed.

Section 2.09. Continuation of Outstanding Loans. Each Loan shall continue until
the end of the then applicable Interest Period therefor, at which time such Loan
shall be automatically continued with an Interest Period of one month, unless
(x) such Loan is or was repaid in accordance with Section 2.07 or (y) the
Borrower shall have given the Administrative Agent a Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such Loan
continue as a Loan for the same or another Interest Period. Notwithstanding
anything to the contrary contained in this Section 2.09, (except with the
consent of the Required Lenders) when any Default has occurred and is continuing
each Loan shall be continued as a Loan with an Interest Period not longer than
one month. The Borrower shall give the Administrative Agent irrevocable notice
substantially in the form of Exhibit G (a “Continuation Notice”) of each
continuation of a Loan not later than 11:00 a.m. (New York time) at least three
(3) Business Days prior to the date of the requested continuation, specifying:

(a) the requested date, which shall be a Business Day, of such continuation,

 

26



--------------------------------------------------------------------------------

(b) the aggregate amount of the Loan which is to be continued, and

(c) the duration of the Interest Period applicable thereto.

Section 2.10. Interest Rates. Each Loan shall bear interest on the outstanding
principal amount thereof, for each day from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the Eurocurrency Rate for the applicable period plus the
Applicable Margin. No Interest Period may end after the Maturity Date.

Section 2.11. Rates Applicable After Default. During the continuance of a
Default (including the Borrower’s failure to pay any Loan to it at maturity) the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.02 requiring unanimous consent of the Lenders to changes
in interest rates), declare that interest on the Loans, all fees or any other
Obligations of the Borrower hereunder shall be payable at a rate (after as well
as before the commencement of any proceeding under any Debtor Relief Laws) equal
to 2% per annum in excess of the rate otherwise payable thereon (or, if no rate
is otherwise payable thereon, shall bear interest at a rate equal to the
Eurocurrency Base Rate (assuming a one-month Interest Period) plus the
Applicable Margin plus 2% per annum) commencing on the date of such Default and
continuing until such Default is cured or waived, provided that, during the
continuance of a Default under Section 7.02, 7.05 or 7.06, such rate shall be
applicable to all Loans, fees and other Obligations of the Borrower hereunder
commencing on the date of such Default and continuing until such Default is
cured or waived without any election or action on the part of the Administrative
Agent or any Lender.

Section 2.12. Method of Payment. Except as otherwise specified herein, all
payments by the Borrower of principal, interest and its other Obligations shall
be made in Sterling. All payments of the Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article 13, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by 2:00 p.m. (London time) on the date when due and shall be applied
ratably by the Administrative Agent among the Lenders entitled thereto. Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received at such Lender’s
address specified pursuant to Article 13 or at any Lending Installation
specified in a notice received by the Administrative

 

27



--------------------------------------------------------------------------------

Agent from such Lender. The Administrative Agent is hereby authorized to charge
the account of the Borrower maintained with Bank of America or any of its
Affiliates for each payment of principal, interest and fees as it becomes due
hereunder.

Section 2.13. Noteless Agreement; Evidence of Indebtedness. (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender to the Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (A) the date and the amount of each Loan made hereunder and the Interest
Period applicable thereto, (B) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
(C) the effective date and amount of each Assignment and Assumption delivered to
and accepted by it and the parties thereto pursuant to Section 12.01, (D) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof, and (E) all other appropriate debits
and credits as provided in this Agreement, including, without limitation, all
fees, charges, expenses and interest. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control absent manifest error.

(c) The entries maintained in the accounts maintained pursuant to clauses
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
its Obligations in accordance with their terms.

(d) Any Lender may request that the Loans made or to be made by it be evidenced
by a promissory note in substantially the form of Exhibit E (each, a “Note”). In
such event, the Borrower shall prepare, execute and deliver to such Lender such
Note or Notes payable to such Lender (or its registered assigns). Thereafter,
the Loans evidenced by each such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 12.01) be represented by one
or more Notes payable to the payee named therein or any assignee pursuant to
Section 12.01, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (a) and (b) above.

 

28



--------------------------------------------------------------------------------

Section 2.14. Telephonic Notices. The Borrower for itself hereby authorizes the
Lenders and the Administrative Agent to extend or continue Loans and transfer
funds based on telephonic notices made by any Person or Persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Continuation Notices to be
given telephonically. The Borrower for itself agrees to deliver promptly to the
Administrative Agent a written confirmation, signed by an Authorized Officer, if
such confirmation is requested by the Administrative Agent or any Lender, of
each telephonic notice. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error.

Section 2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Loan shall be payable on the last day of its applicable Interest Period,
on any date on which the Loan is prepaid, whether by acceleration or otherwise,
and on the Maturity Date. Interest accrued on each Loan having an Interest
Period longer than three (3) months shall also be payable on the last day of
each three-month interval during such Interest Period. Interest accrued pursuant
to Section 2.11 shall be payable on demand. With respect to interest on all
Loans, Ticking Fees and other fees hereunder, such interest or fees shall be
calculated for actual days elapsed on the basis of a 360-day year. Interest
shall be payable for the day a Loan is made but not for the day of any payment
on the amount paid if payment is received prior to 2:00 p.m. (London time) at
the place of payment. If any payment of principal of or interest on a Loan, any
fees or any other amounts payable to any Agent or any Lender hereunder shall
become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day and, in the case of a principal payment, such
extension of time shall be included in computing interest, fees and commissions
in connection with such payment.

Section 2.16. Notification of Loans, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Commitment reduction notice, Borrowing Notice, Continuation Notice and
prepayment notice received by it hereunder. The Administrative Agent will notify
each Lender of the interest rate applicable to each Loan promptly upon
determination of such interest rate. Not later than 1:00 p.m. (London time) on
the Funding Date, each Lender shall make available its Loan or Loans in funds
immediately available to the Administrative Agent’s Office for the applicable
currency. The Administrative Agent will make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.

 

29



--------------------------------------------------------------------------------

Section 2.17. Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation.
Each Lender may, by written notice to the Administrative Agent and the Borrower
in accordance with Article 13, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.

Section 2.18. Payments Generally; Administrative Agent’s Clawback. (a) (i)
Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Loans that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.16 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate and (B) in the case of a payment to be
made by the Borrower, the interest rate applicable to Loans (assuming a
one-month Interest Period). If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Loan. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such

 

30



--------------------------------------------------------------------------------

payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (a) shall be conclusive, absent
manifest error.

(b) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 9.06(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 9.06(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 9.06(c).

Section 2.19. Replacement of Lender. If any Lender requests compensation under
Section 3.01 or 3.02, or if any Lender gives notice to the Borrower pursuant to
Section 3.03, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.05, or if any Lender is a Defaulting Lender, or if a Lender fails to
consent to an amendment or waiver approved by the Required Lenders as to any
matter for which such Lender’s consent is needed, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 12.01), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 12.01(b)(iv);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.04) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

31



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.01 or payments required to be made pursuant to Section 3.05,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable laws; and

(e) in the case of any such assignment resulting from a failure to consent to an
amendment or waiver approved by the Required Lenders, such assignee shall have
consented to the relevant amendment or waiver.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.20. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its Pro Rata Share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

The Borrower for itself and solely with respect to its Obligations consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law,

 

32



--------------------------------------------------------------------------------

that any Lender acquiring a participation pursuant to the foregoing arrangements
may exercise against the Borrower rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

Section 2.21. Reserved.

Section 2.22. Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.02 and the definition of Required
Lender.

(ii) [Reserved]

(iii) Certain Fees. The Defaulting Lender shall not be entitled to receive any
Ticking Fees pursuant to Section 2.05(a) for any period during which that Lender
is a Defaulting Lender.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares, whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

33



--------------------------------------------------------------------------------

ARTICLE 3

YIELD PROTECTION; TAXES

Section 3.01. Yield Protection. If, on or after the date of this Agreement, any
Change in Law:

(a) imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);

(b) subjects any Lender to any Tax of any kind whatsoever (except for
Indemnified Taxes or Other Taxes covered by Section 3.05 and Excluded Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

(c) imposes on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing or maintaining any Loans (or in the case of a
Change in Law with respect to Taxes, any Loan) or of maintaining its obligation
to make any such Loan, or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

Section 3.02. Changes in Capital Adequacy Regulations; Certificates for
Reimbursement; Delay in Requests. (a) Changes in Capital Adequacy. If any Lender
determines that any Change in Law affecting such Lender or any Lending
Installation of such Lender or such Lender’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

34



--------------------------------------------------------------------------------

(b) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 3.01 or subsection (a) of this Section
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay to such Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

(c) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section or
Section 3.01 shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section or Section 3.01 for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(d) Additional Reserve Requirements. The Borrower shall pay to each Lender, as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 30
days’ prior notice (with a copy to the Administrative Agent) of such additional
costs from such Lender. Such Lender shall deliver a certificate to the Borrower
setting forth in reasonable detail a calculation of such actual costs incurred
by such Lender and shall certify that it is generally charging such costs to
similarly situated customers of the applicable Lender under agreements having
provisions similar to this Section 3.02(d) after consideration of such factors
as such Lender then reasonably determines to be relevant (which determination
shall be made in good faith). If a Lender fails to give notice 30 days prior to
the relevant Payment Date, such additional costs shall be due and payable 30
days from receipt of such notice. For the avoidance of doubt, any amounts paid
under this Section 3.02(d) shall be without duplication of eurocurrency
adjustments in the definition of “Eurocurrency Rate”.

Section 3.03. Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Installation to make, maintain or fund

 

35



--------------------------------------------------------------------------------

Loans, or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Sterling
in the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, such Loans shall be made or
maintained, as applicable, at a rate for short term borrowings of Sterling
determined in a customary manner in good faith by the Administrative Agent until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.

Section 3.04. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall, promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, payment or prepayment of any Loan on a day other than the
last day of the Interest Period for such Loan or other than upon at least three
(3) Business Days’ prior notice to the Administrative Agent (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow or continue any Loan on the date or in
the amount notified by the Borrower; or

(c) any assignment of a Loan on a day other than the last day of the Interest
Period therefor as a result of a request by the Borrower pursuant to
Section 2.19;

including any foreign exchange losses and loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.04, each Lender shall be deemed to have funded each Loan made by
it at the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market and for a comparable amount
and for a comparable period, whether or not such Loan was in fact so funded.

Section 3.05. Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes. (i) Any and all payments by or on account

 

36



--------------------------------------------------------------------------------

of any obligation of the Borrower hereunder or under any other Loan Document
shall to the extent permitted by applicable laws be made free and clear of and
without reduction or withholding for any Taxes. If, however, applicable laws
require the Borrower or the Administrative Agent to withhold or deduct any Tax,
such Tax shall be withheld or deducted in accordance with such laws as
determined by the Borrower or the Administrative Agent, as the case may be, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by applicable
law to withhold or deduct any Taxes from any payment, then (A) the Borrower or
the Administrative Agent, as applicable, shall withhold or make such deductions
as are determined by the Borrower or the Administrative Agent, as applicable, to
be required based upon the information and documentation it, or the applicable
taxing authority, has received pursuant to subsection (e) below (for the
avoidance of doubt, in the case of any such information and documentation
received by an applicable taxing authority, solely to the extent such Loan Party
or the Administrative Agent has been provided with a copy of such information
and documentation or otherwise has actual knowledge of such information and
documentation and, in each case, is entitled to rely thereon), (B) the Borrower
or the Administrative Agent, as applicable, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable law, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or any Lender receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes. Without limiting the provisions of subsection
(a) above, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable laws.

(c) Indemnification. (i) Without limiting the provisions of subsection (a) or
(b) above, the Borrower shall indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within thirty (30) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent or such
Lender, and any penalties, interest and reasonable expenses arising therefrom

 

37



--------------------------------------------------------------------------------

or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The Borrower shall also indemnify the Administrative Agent, and shall
make payment in respect thereof within thirty (30) days after demand therefor,
for any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii)(x)(1) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify (x) the Borrower and the Administrative Agent,
and shall make payment in respect thereof within thirty (30) days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of (1) the failure by such Lender to deliver,
or as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrower or the Administrative
Agent pursuant to subsection (e) or (2) the failure of such Lender to comply
with the provisions of Section 12.01(d) relating to the maintenance of a
Participant Register and (y) the Administrative Agent against any Indemnified
Taxes or Other Taxes attributable to such Lender (but only to the extent the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so) or Excluded Taxes attributable to such Lender, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower

 

38



--------------------------------------------------------------------------------

or the Administrative Agent to a Governmental Authority as provided in this
Section 3.05, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower, the Administrative Agent or the applicable taxing authority, at the
time or times prescribed by applicable laws or when reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information (A) to secure any
applicable exemption from, or reduction in the rate of, deduction or withholding
imposed by any jurisdiction in respect of any payments to be made by the
Borrower to such Lender and (B) as will permit the Borrower or the
Administrative Agent, as the case may be, to determine (1) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(2) if applicable, the required rate of withholding or deduction, and (3) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
(or, if the Borrower is disregarded as an entity separate from its owner for
U.S. federal income tax purposes, the Person treated as its owner for U.S.
federal income tax purposes),

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (or, if such Lender is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, the Person treated
as its owner for U.S. federal income tax purposes) shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent) executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable laws or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements;

 

39



--------------------------------------------------------------------------------

(B) each Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, the Person treated
as its owner for U.S. federal income tax purposes) that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender (or, if such Foreign Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, the Person
treated as its owner for U.S. federal income tax purposes) is legally entitled
to do so), whichever of the following is applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN or W-BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

(2) executed originals of Internal Revenue Service Form W-8ECI,

(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(4) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, the
Person treated as its owner for U.S. federal income tax purposes) claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender (or such other
Person) is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) executed originals of
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, or

 

40



--------------------------------------------------------------------------------

(5) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(C) each Lender shall deliver to the Administrative Agent and the Borrower such
documentation reasonably requested by the Administrative Agent or the Borrower
sufficient for the Administrative Agent and the Borrower to comply with their
obligations under FATCA and to determine whether payments to such Lender are
subject to withholding tax under FATCA. Solely for purposes of this sub-clause
(C), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender and
as may be reasonably necessary (including the re-designation of its Lending
Installation) to avoid any requirement of applicable laws of any jurisdiction
that the Borrower or the Administrative Agent make any withholding or deduction
for taxes from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower, respectively, an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower,
respectively, under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, as the case

 

41



--------------------------------------------------------------------------------

may be, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest (to the
extent accrued from the date such refund is paid over to the Borrower) or other
charges imposed by the relevant Governmental Authority), to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.

Section 3.06. Mitigation Obligations. If any Lender requests compensation under
Section 3.01 or Section 3.02, or the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.05, or if any Lender gives a notice pursuant to
Section 3.03, then such Lender shall use reasonable efforts to designate a
different Lending Installation for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01, 3.02 or 3.05, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.03, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

Section 3.07. Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Loan or a continuation
thereof that (a)(i) deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Loan or (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Loan, or (b) the Eurocurrency Base Rate for any requested Interest
Period with respect to a proposed Loan does not adequately and fairly reflect
the cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter (until the
Administrative Agent (upon instruction of the Required Lenders) revokes such
notice), the Borrower will, on the last day of the then existing Interest Period
therefor, either prepay such Loans or consent to the maintenance of such Loans
at a rate for short term borrowings of Sterling determined in a customary manner
in good faith by the Administrative Agent.

Section 3.08. Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

42



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.01. Effective Date. This Agreement shall become effective upon the
satisfaction or waiver (in accordance with Section 8.02) the following
conditions:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) customary written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received each of the
following:

(i) copies of the articles of incorporation of each of Walgreens and Walgreens
Boots Alliance, together with all amendments thereto, and a certificate of good
standing for each of Walgreens and Walgreens Boots Alliance, each certified by
the appropriate governmental officer in its jurisdiction of incorporation;

(ii) copies, certified by the Secretary or Assistant Secretary of Walgreens and
Walgreens Boots Alliance, as applicable, of each of Walgreens’ and Walgreens
Boots Alliance’s by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which it is a party and a certification that there have been no
changes to its articles of incorporation provided pursuant to
Section 4.01(b)(i); and

(iii) an incumbency certificate, executed by the Secretary or Assistant
Secretary of each of Walgreens and Walgreens Boots Alliance, which shall
identify by name and title and bear the signatures of the Authorized Officers
and any other officers or employees of each of Walgreens and Walgreens Boots
Alliance authorized to sign the Loan Documents to which Walgreens or Walgreens
Boots Alliance, as applicable, is a party and to request Loans hereunder, upon
which certificate the Agents and the Lenders shall be entitled to rely until
informed of any change in writing by Walgreens or Walgreens Boots Alliance, as
applicable.

(c) The Borrower shall have paid all reasonable out-of-pocket expenses of the
Administrative Agent, the Arrangers and the Lenders, for which invoices

 

43



--------------------------------------------------------------------------------

have been presented to the Borrower at least three Business Days prior to the
Effective Date (including without limitation legal expenses), on or prior to the
Effective Date.

Without limiting the generality of the provisions of Section 8.02, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Section 4.02. Funding Date. Each Lender’s obligations to make any Loan hereunder
shall become effective upon the satisfaction or waiver (in accordance with
Section 8.02) of the following conditions on or after the Effective Date:

(a) The Effective Date shall have occurred.

(b) The Alliance Boots Acquisition shall have been (or, substantially
contemporaneously with the borrowing of the Loans, shall be) consummated
pursuant to the Acquisition Agreement without giving effect to any
modifications, consents, amendments or waivers by Walgreens thereto that in each
case are materially adverse to the Lenders and the Arrangers, unless each
Arranger shall have provided its written consent thereto (such consent not to be
unreasonably withheld, conditioned or delayed).

(c) No Effect shall have occurred or be continuing that has had or would
reasonably be expected to have, individually or in the aggregate, an Alliance
Boots Material Adverse Effect.

(d) The Borrower shall have paid all fees and reasonable out-of-pocket expenses
(including, without limitation, legal fees and expenses) of the Administrative
Agent, the Arrangers and the Lenders that are due and payable on the Funding
Date for which, in the case of expenses only, invoices have been presented to
Walgreens at least three Business Days prior to the Funding Date, on or prior to
the Funding Date (to the extent due).

(e) The Lenders shall have received a favorable written opinion (addressed to
the Administrative Agent and the Lenders and dated the Funding Date) of each of
(i) internal counsel for the Borrower (covering customary corporate opinions)
and (ii) Wachtell, Lipton, Rosen & Katz or other counsel to the Borrower
reasonably acceptable to the Arrangers (covering customary legal matters for an
unsecured bank loan financing, including a customary opinion as to no-conflicts
with (x) the indenture, dated as of November 2014, between Walgreens

 

44



--------------------------------------------------------------------------------

Boots Alliance, as issuer, and Wells Fargo Bank, National Association, as
trustee, (y) the indenture, dated as of July 17, 2008, between Walgreens, as
issuer, and Wells Fargo Bank, National Association, as trustee and (z) the
Revolving Credit Agreement), in each case in form and substance to be mutually
agreed upon by the Arrangers and the Borrower prior to the Effective Date.

(f) The Administrative Agent shall have received at least 3 Business Days prior
to the Funding Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the U.S. Patriot Act, as reasonably
requested by any Arranger or a Lender in writing at least 10 days prior to the
Funding Date.

(g) At the time of and upon giving effect to the borrowing of the Loans on the
Funding Date (i)(A) the Acquisition Representations and (B) the Specified
Representations shall be true and correct in all material respects (except to
the extent already qualified by materiality or Material Adverse Effect) (it
being understood that (without limiting the requirement to satisfy each of the
conditions set forth in this Section 4.02) the only representations and
warranties the making or accuracy of which shall be a condition to the
availability of the Loans on the Funding Date will be the Acquisition
Representations and the Specified Representations) and (ii) there shall not
exist any Specified Default.

(h) The Administrative Agent shall have received (i) a certificate in
substantially the form of Exhibit H, dated as of the Funding Date, from an
Authorized Officer or the Secretary or Assistant Secretary of the Borrower that
each of the conditions set forth in clauses (b), (c) and (g) of this
Section 4.02 have been satisfied and (ii) a Borrowing Notice in accordance with
Section 2.08.

Without limiting the generality of the provisions of Section 8.02, for purposes
of determining compliance with the conditions specified in this Section 4.02,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Funding Date specifying its
objection thereto.

Section 4.03. Actions During Commitment Period. During the Commitment Period and
notwithstanding (i) any provision to the contrary in this Agreement or otherwise
(other than Section 4.02) or (ii) that any condition to the occurrence of the
Effective Date may subsequently be determined not to have been satisfied or that
any representation made on the Effective Date was incorrect or any failure by
the Borrower to comply with Article 6, except as set forth in Section 4.02,
neither the Administrative Agent nor any Lender shall be entitled to:

(a) cancel any of its Commitments;

 

45



--------------------------------------------------------------------------------

(b) rescind, terminate or cancel this Agreement or any of its Commitments
hereunder or exercise any similar right or remedy or make or enforce any claim
under the Loan Documents it may have to the extent to do so would prevent, limit
or delay the making of its Loan;

(c) refuse to participate in making its Loan; or

(d) exercise any right of set-off or counterclaim in respect of its Loan to the
extent to do so would prevent, limit or delay the making of its Loan;

Without limiting Section 4.02 above, failure by the Borrower to comply with
Article 6 hereof prior to the funding of the Loans on the Funding Date will not
constitute a breach of this Agreement and the Administrative Agent and the
Lenders will have no rights or remedies with respect to such failure pursuant to
Article 8 or otherwise; provided that after the funding of the Loans on the
Funding Date, the Lenders will have all rights and remedies pursuant to this
Agreement notwithstanding that they were not available during the Commitment
Period as a result of this Section 4.03.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows to each Lender and the Agents as
of the Effective Date and (solely with respect to the Specified Representations)
the Funding Date:

Section 5.01. Existence and Standing. The Borrower (a) is a corporation,
partnership, limited liability company or other entity duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and (b) has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such authority would
not reasonably be expected to have a Material Adverse Effect.

Section 5.02. Authorization and Validity. The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by the Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper proceedings, and the Loan Documents constitute
legal, valid and binding obligations of the Borrower enforceable against it in

 

46



--------------------------------------------------------------------------------

accordance with their terms, except as may be limited by bankruptcy, insolvency
or similar laws relating to or affecting creditors’ rights generally and by
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 5.03. No Conflict; Government Consent. (a) Neither the execution and
delivery by the Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower, (ii) the Borrower’s bylaws, articles or
certificate of incorporation, partnership agreement, certificate of partnership,
operating agreement or other management agreement, articles or certificate of
organization or other similar formation, organizational or governing documents,
instruments and agreements, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which the Borrower is a party or is
subject, or by which it, or its Property, is bound, except in the case of
clauses (i) and (iii) where such violation would not reasonably be expected to
have a Material Adverse Effect.

(b) No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower, is required to
be obtained by the Borrower in connection with the execution and delivery of the
Loan Documents, the borrowings under the Loan Documents, the payment and
performance by the Borrower of its Obligations or the legality, validity,
binding effect or enforceability of the Loan Documents.

Section 5.04. Financial Statements. The August 31, 2014 audited consolidated
financial statements of Walgreens and its Subsidiaries heretofore delivered to
the Arrangers and the Lenders, copies of which are included in Walgreens’ Annual
Report on Form 10-K as filed with the SEC, (a) were prepared in accordance with
generally accepted accounting principles in effect on the date of such
statements, (b) fairly present in all material respects the consolidated
financial condition and operations of Walgreens and its Subsidiaries at such
date and the consolidated results of their operations and cash flows for the
fiscal year then ended and (c) show all material indebtedness and other
liabilities, direct or contingent, of Walgreens and its Subsidiaries as of the
date thereof that are required under Agreement Accounting Principles to be
reflected thereon.

Section 5.05. Material Adverse Effect. Except (a) as disclosed in the Buyer SEC
Report (excluding any disclosures set forth in any risk factor section and in
any section relating to forward-looking or safe harbor statements) or (b) as set
forth in the buyer disclosure schedule to the Acquisition Agreement in the

 

47



--------------------------------------------------------------------------------

form delivered to the Administrative Agent on June 18, 2012, as of the Effective
Date, since August 31, 2014 there has been no material adverse effect on the
financial condition, results of operations, business or Property of Walgreens
and its Subsidiaries taken as a whole.

Section 5.06. Reserved.

Section 5.07. Litigation. As of the Effective Date, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting
Walgreens or any of its Subsidiaries which has not been disclosed in the Buyer
SEC Report or Acquired Business’s 2013/2014 Annual Report, (a) that would
reasonably be expected to have a Material Adverse Effect or (b) which seeks to
prevent, enjoin or delay the making of any Loan or otherwise calls into question
the validity of any Loan Document and as to which there is a reasonable
possibility of an adverse decision.

Section 5.08. Reserved.

Section 5.09. Regulation U. No Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate of buying or carrying margin stock
(within the meaning of Regulation U or Regulation X); and after applying the
proceeds of the Loans, margin stock (as defined in Regulation U) constitutes not
more than twenty-five (25%) of the value of those assets of the Borrower which
are subject to any limitation on sale or pledge, or any other restriction
hereunder.

Section 5.10. Reserved.

Section 5.11. Reserved.

Section 5.12. Reserved.

Section 5.13. Reserved.

Section 5.14. Investment Company Act. The Borrower is not an “investment
company”, a company “controlled by” an “investment company” or a company
required to register as an “investment company,” each as defined in the
Investment Company Act of 1940, as amended.

Section 5.15. OFAC, FCPA. None of the Borrower, any of its Subsidiaries, or, to
the knowledge of the Borrower, any directors or officers of the Borrower or any
of its Subsidiaries, is the subject of Sanctions. None of the Borrower or its
Subsidiaries is located, organized or resident in a country or territory that is
the

 

48



--------------------------------------------------------------------------------

subject of Sanctions. No part of the proceeds of the Loans shall be used by the
Borrower in violation of the United States Foreign Corrupt Practices Act of
1977, as amended. Any Lender may elect not to benefit from the representation
set forth in this Section 5.15 by providing prior written notice of such
election to the Administrative Agent and the Borrower (such Lender, a “Section
5.15 Restricted Lender”). This Section 5.15 shall only apply for the benefit of
a Section 5.15 Restricted Lender to the extent that this Section 5.15 would not
result in any violation of or liability under EU Regulation (EC) 2271/96 or §7
of the German Aussenwirtschaftsverordnung. In connection with any amendment,
waiver, determination or direction relating to this Section 5.15, the Loans of
any Section 5.15 Restricted Lender will be excluded for the purpose of
determining whether any consent pursuant to Section 8.02 has been obtained.

ARTICLE 6

COVENANTS

From the Effective Date, so long as any Lender shall have any Commitment
hereunder, or any Loan or other Obligation hereunder (other than any contingent
indemnification obligations for which no claim has been made) shall remain
unpaid or unsatisfied:

Section 6.01. Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Administrative Agent for the Administrative Agent’s distribution to the Lenders:

(a) As soon as available, but in any event on or prior to the earlier of (i) the
90th day after the close of each of its fiscal years and (ii) the day that is
five (5) Business Days after the date the Borrower’s annual report on Form 10-K
is required to be filed with the SEC after giving effect to any extensions
permitted by the SEC (commencing with the fiscal year ending August 31, 2015),
an unqualified audit report certified by independent certified public
accountants of recognized standing, prepared in accordance with Agreement
Accounting Principles on a consolidated basis for itself and its Subsidiaries,
including a balance sheet as of the end of such period, related statements of
income, shareholders’ equity and cash flows, accompanied by any management
letter prepared by said accountants.

(b) As soon as available, but in any event on or prior to the earlier of (i) the
45th day after the close of the first three quarterly periods of each of its
fiscal years and (ii) the day that is five (5) Business Days after the date the
Borrower’s quarterly report on Form 10-Q is required to be filed with the SEC
after giving effect to any extensions permitted by the SEC (commencing with the
fiscal quarter

 

49



--------------------------------------------------------------------------------

ending on or about November 30, 2014), for itself and its Subsidiaries, a
consolidated unaudited balance sheet as at the close of each such period and
consolidated statements of income, shareholders’ equity and cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its chief financial officer, chief accounting officer or treasurer.

(c) Together with the financial statements required under Sections 6.01(a) and
(b) and furnished after the Funding Date, a compliance certificate in
substantially the form of Exhibit B signed by its chief financial officer, chief
accounting officer or treasurer showing the calculations necessary to determine
compliance with the financial covenant set forth in Section 6.13 and stating
that no Default or Unmatured Default exists, or if any Default or Unmatured
Default exists, stating the nature and status thereof.

(d) Reserved.

(e) Reserved.

(f) Reserved.

(g) Promptly upon the filing thereof, copies of all registration statements or
other regular reports not otherwise provided pursuant to this Section 6.01 which
the Borrower or any of its Subsidiaries files with the SEC.

(h) Reserved.

(i) Such other information with respect to the business, condition or
operations, financial or otherwise, and Properties of the Borrower and its
Subsidiaries as the Administrative Agent, including at the request of any
Lender, may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (g) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
http://investor.walgreens.com or such other website with respect to which the
Borrower may from time to time notify the Administrative Agent and to which the
Lenders have access; or (ii) on which such documents are posted on the
Borrower’s behalf by the Administrative Agent on SyndTrak or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) or filed electronically through EDGAR and available on the
Internet at www.sec.gov; provided that the Borrower shall notify (which may be
by facsimile or electronic mail) the Administrative Agent of the posting or
filing of

 

50



--------------------------------------------------------------------------------

any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.10); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”

Section 6.02. Use of Proceeds. The Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Loans to (i) finance, in part, the
Alliance Boots Acquisition, (ii) refinance or repay certain Indebtedness of
Walgreens, Alliance Boots and their respective Subsidiaries and (iii) pay fees
and expenses related to the Transactions. The Borrower shall use the proceeds of
the Loans in compliance with all applicable legal and regulatory requirements
and any such use shall not result in a violation of any such requirements,
including, without limitation, Regulation U and Regulation X, the Securities Act
of 1933 and the Securities Exchange Act of 1934 and the regulations promulgated
thereunder.

Section 6.03. Notice of Default. The Borrower will give prompt notice in writing
to the Lenders of the occurrence of any Default or Unmatured Default.

 

51



--------------------------------------------------------------------------------

Section 6.04. Conduct of Business. The Borrower will, and will cause each of its
Subsidiaries to, except as otherwise permitted by Section 6.10, do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a corporation,
partnership, limited liability company or other entity in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except in each case (other than valid existence of the Borrower)
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

Section 6.05. Reserved.

Section 6.06. Compliance with Laws. The Borrower will, and will cause each of
its Major Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders (such compliance to include, without
limitation, compliance with ERISA and Environmental Laws and paying before the
same become delinquent all taxes, assessments and governmental charges imposed
upon it or upon its property except to the extent contested in good faith),
except to the extent such noncompliance would not have a Material Adverse
Effect.

Section 6.07. Reserved.

Section 6.08. Inspection; Keeping of Books and Records. Subject to applicable
law and third party confidentiality agreements entered into by the Borrower or
any Subsidiary in the ordinary course of business, the Borrower will, and will
cause each Subsidiary to, permit the Administrative Agent, during the
continuance of a Default or Unmatured Default, by its representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with their respective officers at such reasonable times and intervals as the
Administrative Agent may designate but in all events upon reasonable prior
notice to the Borrower’s Finance Department, Attention: Director of Investor
Relations. The Borrower shall keep and maintain, and cause each of its
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with Agreement Accounting
Principles shall be made of all dealings and transactions in relation to their
respective businesses and activities.

Section 6.09. Existing Alliance Boots Debt; Holdco Reorganization. (a) Prior to
the Existing Alliance Boots Debt Repayment, the Borrower will not, and will not
permit any Subsidiary (other than Alliance Boots and its Subsidiaries) to,
guarantee any Indebtedness of Alliance Boots or its Subsidiaries.

 

52



--------------------------------------------------------------------------------

(b) To the extent the Borrower in its sole discretion seeks to refinance, renew
or replace any portion of the Existing Alliance Boots Debt, the Borrower shall
use reasonable efforts to refinance, renew or replace such Indebtedness for
Borrowed Money with the proceeds of unsecured indebtedness incurred by the
Borrower and not guaranteed by any Person other than (if Walgreens Boots
Alliance is then the Borrower) Walgreens.

(c) Promptly (and in any event within 10 Business Days) after the Alliance Boots
Acquisition Closing Date, if the Holdco Reorganization is not consummated on or
prior to the Alliance Boots Acquisition Closing Date, Walgreens Boots Alliance
will merge with and into Walgreens, with Walgreens surviving such merger.

Section 6.10. Merger. (a) The Borrower will not merge into or consolidate with
any other Person, unless (i) the Person formed by such consolidation or into
which the Borrower is merged shall be a Person organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia and shall expressly assume pursuant to an instrument executed and
delivered to the Administrative Agent, and in form and substance reasonably
satisfactory to the Administrative Agent, the Borrower’s obligations for the due
and punctual payment of the Obligations and the performance of every covenant of
this Agreement on the part of the Borrower to be performed; and (ii) immediately
after giving effect to such transaction, no Default or Unmatured Default shall
have occurred and be continuing. For the avoidance of doubt, this Section 6.10
shall only apply to a merger or consolidation in which the Borrower is not the
surviving Person.

(b) Upon any consolidation by the Borrower with or merger by the Borrower into
any other Person, the successor Person formed by such consolidation or into
which the Borrower is merged shall succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under this Agreement with the
same effect as if such successor Person had been named as the Borrower herein.

Section 6.11. Sale of Assets. The Borrower will not lease, sell or otherwise
dispose of, or permit one or more Subsidiaries to lease, sell or otherwise
dispose of, all or substantially all of the Property of the Borrower and the
Subsidiaries, taken as a whole, to any Person, unless, immediately before and
after giving effect thereto, no Default or Unmatured Default would exist.

Section 6.12. Liens. No Borrower will, and the Borrower will not permit any
Major Subsidiary to, create or suffer to exist any Lien in, of or on any of its
Property, in each case to secure or provide for the payment of any Indebtedness
for Borrowed Money, except:

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

 

53



--------------------------------------------------------------------------------

(b) Liens for taxes, assessments or governmental charges or levies on its
Property regardless of their delinquency or whether they can be paid without
penalty provided such taxes, assessments, charges or levies do not in the
aggregate at any one time exceed $10,000,000.

(c) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than sixty (60) days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with Agreement Accounting Principles shall have been set
aside on its books.

(d) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(e) Utility easements, building restrictions and such other encumbrances or
charges against real property as the Borrower reasonably deems necessary or
desirable consistent with past practices.

(f) Precautionary Liens provided by the Borrower or Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
the Borrower or Major Subsidiary which transaction is determined by the Board of
Directors of the Borrower or Major Subsidiary to constitute a “sale” under
accounting principles generally accepted in the United States.

(g) Liens existing on the date hereof securing Indebtedness for Borrowed Money
(and the replacement, extension or renewal thereof upon or in the same
property), other than Liens securing the Existing Alliance Boots Debt.

(h) Liens securing Indebtedness for Borrowed Money in an aggregate amount,
immediately after giving effect to the incurrence of such Indebtedness for
Borrowed Money, not to exceed the greater of (I) 15% of Total Tangible Assets
and (II) the sum of (x) the amount of Existing Alliance Boots Debt outstanding
at such time plus (y) $1,000,000,000 plus (z) 70% of the aggregate amount of
Existing Alliance Boots Debt repaid or otherwise satisfied on and prior to such
time (provided that the sum of the amounts calculated pursuant to sub-clauses
(y) and (z) in this clause (II) shall not at any time exceed 15% of Total
Tangible Assets).

 

54



--------------------------------------------------------------------------------

(i) Liens on deposits, cash or cash equivalents, if any, in favor of any issuer
of one or more letters of credit issued under the Revolving Credit Agreement to
cash collateralize or otherwise secure the obligations of a defaulting lender to
fund risk participations thereunder.

(j) Usual and customary set off rights with respect to bank accounts and
brokerage accounts in the ordinary course of business.

(k) Usual and customary deposits in favor of lessors and similar deposits in the
ordinary course of business.

(l) Liens existing on property of any Person acquired by the Borrower or Major
Subsidiary, other than any such Lien or security interest created in
contemplation of such acquisition (and the replacement, extension or renewal
thereof upon or in the same property).

Section 6.13. Financial Covenant. As of the last day of each fiscal quarter of
the Borrower, commencing with the first fiscal quarter-end date occurring after
the Funding Date, the ratio of Consolidated Debt to Total Capitalization (giving
effect to the Alliance Boots Acquisition (and the repayment or refinancing of
Indebtedness of Walgreens, Alliance Boots and their respective Subsidiaries in
connection therewith)) shall not be greater than 0.60:1:00.

Section 6.14. Sanctions. The Borrower and its Subsidiaries will not, directly
or, to the knowledge of the Borrower, indirectly, (a) use the proceeds of the
Loans, or (b) lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, in each case,
to fund any activities or business (x) of or with any individual or entity named
on the most current list of Specially Designated Nationals or Blocked Persons
maintained by OFAC or the U.S. Department of State, or (y) in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, except in the case of (a) or (b) to the extent licensed by
OFAC or otherwise permissible under U.S. law. Any Lender may elect not to
benefit from the covenants set forth in this Section 6.14 by providing prior
written notice of such election to the Administrative Agent and the Borrower
(such Lender, a “Section 6.14 Restricted Lender”). This Section 6.14 shall only
apply for the benefit of a Section 6.14 Restricted Lender to the extent that
this Section 6.14 would not result in any violation of or liability under EU
Regulation (EC) 2271/96 or §7 of the German Aussenwirtschaftsverordnung. In
connection with any amendment, waiver, determination or direction relating this
Section 6.14, the Loan of any Section 6.14 Restricted Lender will be excluded
for the purpose of determining whether any consent pursuant to Section 8.02 has
been obtained.

 

55



--------------------------------------------------------------------------------

ARTICLE 7

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 7.01. Breach of Representations or Warranties. Any representation or
warranty made by the Borrower to the Lenders or the Administrative Agent under
this Agreement, or any certificate or information delivered in connection with
this Agreement, shall be false in any material respect when made or deemed made.

Section 7.02. Failure to Make Payments When Due. Nonpayment of (a) principal of
any Loan when due, or (b) interest upon any Loan, any Ticking Fee or other
payment Obligations under any of the Loan Documents within five (5) Business
Days after such interest, fee or other Obligation becomes due.

Section 7.03. Breach of Covenants. The breach by the Borrower of (a) any of the
terms or provisions of Section 6.03, 6.09, 6.10, 6.11, 6.12 or 6.13 or (b) any
of the other terms or provisions of this Agreement which is not remedied within
thirty (30) days after the Borrower knows of the occurrence thereof.

Section 7.04. Cross Default. (a) The Borrower or any Major Subsidiary shall fail
to pay any principal of or premium or interest on any Indebtedness for Borrowed
Money which is outstanding in a principal amount of at least the Requisite
Amount in the aggregate (but excluding Indebtedness arising hereunder) of the
Borrower or such Major Subsidiary (as the case may be), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness for Borrowed Money unless adequate provision for
any such payment has been made in form and substance satisfactory to the
Required Lenders.

(b) Any Indebtedness for Borrowed Money of the Borrower or any Major Subsidiary
which is outstanding in a principal amount of at least the Requisite Amount in
the aggregate shall be declared to be due and payable, or required to be prepaid
(other than by a scheduled required prepayment), redeemed, purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Indebtedness
for Borrowed Money shall be required to be made, in each case prior to the
stated maturity thereof as a result of a breach by the Borrower or such Major
Subsidiary (as the case may be) of the agreement or instrument relating to such
Indebtedness for Borrowed Money and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness

 

56



--------------------------------------------------------------------------------

for Borrowed Money unless adequate provision for the payment of such
Indebtedness for Borrowed Money has been made in form and substance satisfactory
to the Required Lenders.

(c) The Borrower or any of its Major Subsidiaries shall admit in writing its
inability to pay its debts generally as they become due.

Section 7.05. Voluntary Bankruptcy; Appointment of Receiver; Etc. The Borrower
or any of its Major Subsidiaries shall (a) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(b) make an assignment for the benefit of creditors, (c) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (d) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (e) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 7.05, or (f) fail to contest in good faith any appointment or
proceeding described in Section 7.06

Section 7.06. Involuntary Bankruptcy; Appointment of Receiver; Etc. Without the
application, approval or consent of the Borrower or any of its Major
Subsidiaries, a receiver, trustee, custodian, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Major Subsidiaries or
any Substantial Portion of its Property, or a proceeding described in
Section 7.05(d) shall be instituted against the Borrower or any of its Major
Subsidiaries, and such appointment continues undischarged, or such proceeding
continues undismissed or unstayed, in each case, for a period of sixty
(60) consecutive days.

Section 7.07. Judgments. The Borrower or any of its Major Subsidiaries shall
fail within sixty (60) days to pay, bond or otherwise discharge one or more
judgments or orders for the payment of money (except to the extent covered by
independent third party insurance and as to which the insurer has not disclaimed
coverage) in excess of $200,000,000 (or the equivalent thereof in currencies
other than Dollars) in the aggregate, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.

Section 7.08. Unfunded Liabilities. (i) The aggregate Unfunded Liabilities of
all Plans would reasonably be expected to result in a material adverse effect on
the financial condition, results of operations, business or Property of the
Borrower and its Subsidiaries taken as a whole; (ii) the present value of the

 

57



--------------------------------------------------------------------------------

unfunded liabilities to provide the accrued benefits under all Foreign Pension
Plans in the aggregate would reasonably be expected to result in a material
adverse effect on the financial condition, results of operations, business or
Property of the Borrower and its Subsidiaries taken as a whole; or (iii) any
Reportable Event shall occur in connection with any Plan and such Reportable
Event would reasonably be expected to result in a material adverse effect on the
financial condition, results of operations, business or Property of the Borrower
and its Subsidiaries taken as a whole.

Section 7.09. Guarantees. So long as the Holdco Reorganization is consummated on
or prior to the Alliance Boots Acquisition Closing Date, the Walgreens Guarantee
shall for any reason cease (other than in accordance with the terms hereof) to
be valid and binding on Walgreens, or Walgreens shall so state in writing.

Section 7.10. Other ERISA Liabilities. The Borrower, any Subsidiary or any other
member of the Controlled Group shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred withdrawal liability or become obligated
to make contributions to a Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower, any Subsidiary or any other member of the Controlled Group as
withdrawal liability (determined as of the date of such notification), would
reasonably be expected to result in a material adverse effect on the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole.

Section 7.11. Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement), ceases to be in full force and
effect; or the Borrower contests in any manner the validity or enforceability of
any Loan Document; or the Borrower denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document for any reason other than as expressly permitted
hereunder or thereunder.

ARTICLE 8

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 8.01. Acceleration, Etc. If any Default described in Section 7.05 or
7.06 occurs, the obligations of the Lenders to make Loans hereunder shall

 

58



--------------------------------------------------------------------------------

automatically terminate and the Obligations of the Borrower shall immediately
become due and payable without any election or action on the part of the
Administrative Agent or any Lender. If any other Default occurs, the Required
Lenders (or the Administrative Agent with the consent of the Required Lenders)
may (subject, however, to the provisions of Section 4.03) terminate or suspend
(in whole or in part) the obligations of the Lenders to make Loans hereunder or
declare the Obligations of the Borrower to be due and payable (in whole or in
part), whereupon such Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives. Promptly upon any acceleration of the
Obligations, the Administrative Agent will provide the Borrower with notice of
such acceleration.

If, within thirty (30) days after acceleration of the maturity of the
Obligations of the Borrower or termination of the obligations of the Lenders to
make Loans hereunder as a result of any Default (other than any Default as
described in Section 7.05 or 7.06) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.

Section 8.02. Amendments. Subject to the provisions of this Article 8, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
thereunder or waiving any Default hereunder or thereunder; provided, however,
that no such supplemental agreement shall:

(a) Extend the final maturity of, or any scheduled principal payment of, the
Loans of any Lender or forgive all or any portion of the principal amount
thereof payable to any Lender, or reduce the rate or extend the scheduled time
of payment of interest or fees thereon (other than a waiver of the application
of the default rate of interest pursuant to Section 2.11 hereof) payable to any
Lender, without the consent of such Lender.

(b) Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters or amend Section 2.20 or the definition of
“Pro Rata Share”, without the consent of all Lenders affected thereby. For the
sake of clarity, the increase or addition of one or more term loans or addition
of a revolving credit facility or an extension of the maturity of a portion of
the term loan facility and similar modifications shall be permitted with the
consent of the Required Lenders and the Lenders agreeing to participate in the
new facility or to increase the amount of their commitment or extend the
maturity of their Loans.

 

59



--------------------------------------------------------------------------------

(c) Extend the Maturity Date as it applies to any Lender, or increase the amount
or otherwise extend the term of the Commitment of any Lender hereunder without
the consent of such Lender.

(d) Permit the Borrower to assign its rights or obligations under this Agreement
except as provided in Section 6.10 without the consent of all Lenders.

(e) Release, other than in accordance with the terms hereof, all or
substantially all of the value of any guarantee of the Obligations (including
the Walgreens Guarantee) or all or substantially all of the collateral, if any,
securing the Obligations, without the consent of all Lenders.

(f) Reserved.

(g) Amend this Section 8.02 without the consent of all Lenders.

provided further, that (w) no amendment of any provision of this Agreement
relating to any Agent shall be effective without the written consent of such
Agent; (y) [reserved] and (z) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, (it being specifically
understood and agreed that any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (A) the Commitment of such Lender may not be increased or extended without
the consent of such Lender and (B) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

Section 8.03. Preservation of Rights. No delay or omission of the Lenders or
Agents to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Default or an acquiescence therein, and the
making of a Loan notwithstanding the existence of a Default or Unmatured Default
or the inability of the Borrower to satisfy the conditions precedent to such
Loan shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by, or by the Administrative Agent with the
consent of, the requisite number of Lenders required pursuant to Section 8.02,
and then only

 

60



--------------------------------------------------------------------------------

to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Agents and the Lenders until all of the Obligations have been
paid in full.

ARTICLE 9

GENERAL PROVISIONS

Section 9.01. Survival of Representations. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent, any
Lender or on their behalf and notwithstanding that the Administrative Agent, any
Lender may have had notice or knowledge of any Default at the time of any Loan,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder (other than any contingent indemnification obligations for
which no claim has been made) shall remain unpaid or unsatisfied.

Section 9.02. Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

Section 9.03. Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 9.04. Entire Agreement. The Loan Documents, together with the Fee
Letters, embody the entire agreement and understanding among the Borrower, the
Agents and the Lenders party thereto and supersede all prior agreements and
understandings among the Borrower, the Agents and the Lenders relating to the
subject matter thereof.

Section 9.05. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agents are authorized to act as such). The failure of any Lender to perform any
of its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 12.01(d) and, to the extent expressly contemplated hereby,
the Related

 

61



--------------------------------------------------------------------------------

Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement; provided,
however, that the parties hereto expressly agree that each Arranger shall enjoy
the benefits of the provisions of Sections 2.05(b), 9.06, 9.09 and 10.07 to the
extent specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.

Section 9.06. Expenses; Indemnification. (a) Costs and Expenses. The Borrower
shall reimburse (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Lead Arrangers and their respective Affiliates
(including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent and the Lead Arrangers), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Lead Arrangers or the Lenders (including the
reasonable fees, charges and disbursements of one primary counsel (and to the
extent reasonably determined to be necessary, one local counsel and one
regulatory counsel in any applicable jurisdiction) for the Administrative Agent,
the Lead Arrangers and the Lenders), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, the Lead Arrangers
or any Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration

 

62



--------------------------------------------------------------------------------

of this Agreement and the other Loan Documents (including in respect of any
matters addressed in Section 3.05), (ii) any Loan or the use or proposed use of
the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned, leased or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee, (y) a material breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document or (z) a dispute among two or more Lenders not arising from any act or
omission of any Borrower or its Subsidiaries hereunder (but not including any
such dispute that involves a Lender to the extent such Lender is acting in a
different capacity (i.e., the Administrative Agent or a Lead Arranger) under any
Loan Document). This Section 9.06(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) of this
Section or the Borrower for any reason fail to indefeasibly pay or cause to be
paid any amount required under subsection (b) of this Section, in each case, to
be paid to the Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.18(b).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan

 

63



--------------------------------------------------------------------------------

Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee or a material
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, in each case, as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitment and the repayment, satisfaction or discharge of all the
other Obligations.

Section 9.07. Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Borrower or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the Borrower’s request, to enter into negotiations, in good faith, in
order to amend such provisions in a credit neutral manner so as to reflect
equitably such changes with the desired result that the criteria for evaluating
the Borrower’s and its Subsidiaries’ financial condition shall be the same after
such changes as if such changes had not been made; provided, however, until such
provisions are amended in a manner reasonably satisfactory to the Administrative
Agent and the Required Lenders, no Accounting Change shall be given effect in
such calculations and all financial statements and reports required to be
delivered hereunder shall be prepared in accordance with Agreement Accounting
Principles without taking into account such Accounting Changes. In the event
such amendment is entered into, all references in this Agreement to Agreement
Accounting Principles shall mean generally accepted accounting principles as of
the date of such amendment.

 

64



--------------------------------------------------------------------------------

Section 9.08. Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable. Without limiting the foregoing provisions of this Section 9.08,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.

Section 9.09. Nonliability of Lenders. The relationship between the Borrower on
the one hand and the Lenders and the Agents on the other hand shall be solely
that of borrower and lender. None of the Agents, the Arranger or any Lender
shall have any fiduciary responsibilities to the Borrower. None of the Agents,
the Arranger or any Lender undertakes any responsibility to the Borrower to
review or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations. The Borrower agrees that none of the Agents,
the Arranger or any Lender shall have liability to the Borrower (whether
sounding in tort, contract or otherwise) for losses suffered by the Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final, non-appealable judgment by a court of competent jurisdiction that such
losses resulted from (x) the gross negligence or willful misconduct of the party
from which recovery is sought or (y) such party’s material breach in bad faith
of its obligations hereunder or under any other Loan Document. None of the
Agents, the Arranger or any Lender shall have any liability with respect to, and
the Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) suffered by the Borrower in connection with, arising out of, or in any
way related to the Loan Documents or the transactions contemplated thereby.

Section 9.10. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors or representatives on a confidential basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any state, federal or
foreign authority or examiner regulating banks or banking or otherwise
purporting to have jurisdiction over it or its

 

65



--------------------------------------------------------------------------------

Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) as may be compelled in a judicial
or administrative proceeding or as otherwise required by applicable laws or
regulations or by any subpoena or similar legal process, provided that the
Administrative Agent and the Lenders, as applicable, shall, except with respect
to regulatory audit or examination conducted by accountants or any governmental
or regulatory authority exercising examination or regulatory authority, to the
extent not prohibited by applicable law, give the Borrower reasonable notice
thereof before complying therewith, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document, the Fee Letters or any action or proceeding relating to this Agreement
or any other Loan Document, the Fee Letters or the enforcement of rights
hereunder or thereunder or the transactions contemplated hereby or thereby or
enforcement hereof and thereof or the assertion of any due diligence defense,
(f) subject to an agreement containing provisions substantially the same as
those of this Section or other provisions at least as restrictive as this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates from a source, other than the Borrower or its Affiliates,
that is not to such Person’s knowledge subject to any confidentiality or
fiduciary obligation to the Borrower with respect to such Information, (i) on a
confidential basis, to ratings agencies if requested or required by such
agencies in connection with a rating relating to the Loans hereunder; provided,
however, that any such ratings agency shall be informed of the confidentiality
of such information and instructed to keep such information confidential in
accordance with its standard practices or (j) to the extent that such
information was already in the Administrative Agent or Lender’s possession
(other than as a result of the Administrative Agent or Lender, as applicable,
being provided such information by or on behalf of the Borrower hereunder) or is
independently developed by the Administrative Agent or Lender, as applicable.

In addition, on a confidential basis, the Administrative Agent and each Lender
may disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.

 

66



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender or on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States Federal and state securities laws.

Section 9.11. Nonreliance. Each of the Lenders hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) as
collateral in the extension or maintenance of the credit provided for herein.

Section 9.12. Disclosure. The Borrower and each Lender hereby acknowledge and
agree that Bank of America and/or its respective Affiliates and certain of the
other Lenders and/or their respective Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.

ARTICLE 10

THE ADMINISTRATIVE AGENT

Section 10.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article, other than Section 10.06 below, are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions (other than
as provided in Section 10.06 below). It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other

 

67



--------------------------------------------------------------------------------

implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Section 10.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 10.03. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in good
faith in accordance with the advice of any such counsel, accountants or experts.

Section 10.04. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly

 

68



--------------------------------------------------------------------------------

contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article 8) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 10.05. Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this

 

69



--------------------------------------------------------------------------------

Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 10.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, subject to, so long as no Default or Unmatured Default has occurred and
is continuing, the consent of the Borrower (such consent not to be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, subject to, so
long as no Default or Unmatured Default has occurred and is continuing, the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed); provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and
(2) except for any indemnity payments or other amounts then owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (other
than as provided in Section 3.08 and other than any rights to indemnity payments
or other amounts owed to the retiring Administrative Agent as of the effective
date of its resignation), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.06 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

70



--------------------------------------------------------------------------------

Section 10.07. Non-Reliance on Administrative Agent and Other Lenders. Each of
the Lenders acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each of the
Lenders also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 10.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arranger or other Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

ARTICLE 11

SETOFF

Section 11.01. Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations of the
Borrower then owing to such Lender to the extent the Obligations shall then be
due; provided, that in the event that any Defaulting Lender shall exercise any
such right of setoff, the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

ARTICLE 12

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 12.01. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement and the other Loan Documents shall be

 

71



--------------------------------------------------------------------------------

binding upon and inure to the benefit of the parties hereto and thereto and
their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder or thereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than £1,000,000 unless each of the Administrative Agent
and, so long as no Default under Sections 7.02, 7.05 or 7.06 has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

72



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) in connection with any assignment on or prior to the funding of the Loans on
the Funding Date, the prior written consent of the Borrower (in the Borrower’s
sole discretion) shall be required unless such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund with respect to such Lender; provided
that if such an assignment is made to a Lender, an Affiliate of a Lender or an
Approved Fund with respect to such Lender (and without the prior written consent
of the Borrower in its sole discretion) and such assignee becomes a Defaulting
Lender (or otherwise fails to fund its Loans on the Funding Date), the assignor
shall remain responsible for the assigned Commitment in accordance with the
applicable Assignment and Assumption (the “Prefunding Backstop Requirement”);
provided further, that notwithstanding the foregoing, any assignment made by an
Initial Lender or an Affiliate or Approved Fund of an Initial Lender, shall be
subject to the prior written consent of the Borrower (in the Borrower’s sole
discretion) unless such assignment is made by an Initial Lender to one of its
Affiliates and the applicable Assignment and Assumption includes the Prefunding
Backstop Requirement, in which case the prior written consent of the Borrower
shall not be required;

(B) in connection with any assignment after the funding of the Loans on the
Funding Date, the prior written consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) a Default under
Sections 7.02, 7.05 or 7.06 has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund with respect to such Lender; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof; and

(C) in connection with any assignment, the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
shall be required if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender.

 

73



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of its Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Defaulting Lenders. No such assignment shall be made to a
Defaulting Lender.

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the Pro
Rata Share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

74



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 9.06 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.

(d) Participations. On or prior to the funding of the Loans on the Funding Date,
any Lender may, with the prior written consent of the Borrower in its reasonable
discretion, sell participations to any Person (other than a natural person,
Defaulting Lender or the Borrower or any of its Affiliates or Subsidiaries)
(each, a “Participant”); provided that, other than with respect to
participations granted by

 

75



--------------------------------------------------------------------------------

an Initial Lender or its Affiliate or Approved Fund (which participations shall
be subject to the Borrower’s prior written consent in its sole discretion), no
such consent shall be required in the case of a participation to a Lender if the
Lender granting the participation shall have given prior written notice of such
participation to the Borrower. After the Funding Date, any Lender may at any
time, without the consent of, or notice to, the Borrower or the Administrative
Agent, sell participations to a Participant in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.02 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.01 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.20 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other Obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other Obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any

 

76



--------------------------------------------------------------------------------

notice to the contrary. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.05 unless such Participant
agrees to comply with Section 3.05 as though it were a Lender (it being
understood that the documentation required under Section 3.05(e) shall be
delivered to the Lender who sells the participation).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority having jurisdiction over such Lender; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

Section 12.02. Dissemination of Information. The Borrower authorizes each of the
Lenders to disclose to any Participant or any other Person acquiring an interest
in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any reports or other information
delivered by the Borrower pursuant to Section 6.01; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.10 or
other provisions at least as restrictive as Section 9.10 including making the
acknowledgments set forth therein.

Section 12.03. Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.05(e).

 

77



--------------------------------------------------------------------------------

ARTICLE 13

NOTICES

Section 13.01. Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number set forth on Schedule 13.01;
and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its administrative questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the

 

78



--------------------------------------------------------------------------------

sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by written notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by written notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier

 

79



--------------------------------------------------------------------------------

number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including United States
Federal and state securities laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of the Borrower
so long as such notices appear on their face to be authentic even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

ARTICLE 14

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

Section 14.01. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article 4, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

80



--------------------------------------------------------------------------------

Section 14.02. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

ARTICLE 15

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

Section 15.01. Choice of Law. THE LOAN DOCUMENTS AND OBLIGATIONS OF THE PARTIES
THEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW
OR TORT LAW ARISING OUT OF THE SUBJECT MATTER THEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 15.02. Consent to Jurisdiction. EACH OF THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY SUBMITS TO JURISDICTION OF ANY FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT
DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE
CITY AND COUNTY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
AGENTS OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BROUGHT BY THE BORROWER,
DIRECTLY OR INDIRECTLY, IN ANY WAY ARISING

 

81



--------------------------------------------------------------------------------

OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK.

EACH OF THE BORROWER, THE AGENTS AND THE LENDERS HEREBY AGREES FURTHER THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PERSON
AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 13.01 AND AGREES THAT SUCH
SERVICE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PERSON
IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE
AND BINDING SERVICE IN EVERY RESPECT. NOTHING HEREIN SHALL LIMIT THE RIGHT OF
THE AGENTS OR LENDERS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 15.03. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 15.04. U.S. Patriot Act Notice. Each Lender that is subject to the U.S.
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
U.S. Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the U.S.
Patriot Act. The

 

82



--------------------------------------------------------------------------------

Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the U.S. Patriot Act.

Section 15.05. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arranger and
the Lenders, on the other hand, (B) each of the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Arranger and the Lenders is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent nor the Arranger nor any of the Lenders has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor the
Arranger nor any of the Lenders has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Arranger and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 15.06. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent

 

83



--------------------------------------------------------------------------------

or any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

ARTICLE 16

RESERVED

ARTICLE 17

WALGREENS GUARANTY

Section 17.01. Walgreens Guaranty. Walgreens hereby guarantees (the undertaking
of Walgreens contained in this Article 17 being the “Walgreens Guarantee”) the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all Obligations of Walgreens Boots Alliance now or hereafter
existing under this Agreement, whether for principal, interest, fees, expenses
or otherwise, which Obligations shall include such indebtedness, obligations,
and liabilities which may be or hereafter become unenforceable or shall be an
allowed or disallowed claim under any proceeding or case commenced by or against
Walgreens or Walgreens Boots Alliance under any Debtor Relief Laws, and shall
include interest that accrues after the commencement of any proceeding under any
Debtor Relief Laws (such obligations, collectively, being the “WBA
Obligations”), and any and all expenses (including counsel fees and expenses)
incurred by the Administrative Agent or the Lenders in enforcing any rights
under the Walgreens Guarantee. The Walgreens Guarantee is a guaranty of payment
and not of collection. Walgreens agrees that, as between Walgreens and the
Administrative Agent, the WBA Obligations may be declared to be due and payable
for purposes of the Walgreens Guarantee notwithstanding any stay, injunction or

 

84



--------------------------------------------------------------------------------

other prohibition which may prevent, delay or vitiate any declaration as regards
Walgreens Boots Alliance and that in the event of a declaration or attempted
declaration, the WBA Obligations shall immediately become due and payable by
Walgreens for purposes of the Walgreens Guarantee.

Section 17.02. Guaranty Absolute. Walgreens guarantees that the WBA Obligations
will be paid strictly in accordance with the terms of this Agreement, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or the
Lenders with respect thereto. The liability of Walgreens under the Walgreens
Guarantee shall be absolute and unconditional irrespective of:

(a) any lack of validity, enforceability or genuineness of any provision of this
Agreement, any WBA Obligations or any other agreement or instrument relating
thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the WBA Obligations, or any other amendment or waiver of or
any consent to departure from this Agreement;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the WBA Obligations;

(d) any law or regulation of any jurisdiction or any other event affecting any
term of a WBA Obligation; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Walgreens or Walgreens Boots Alliance.

The Walgreens Guarantee shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the WBA Obligations is
rescinded or must otherwise be returned by the Administrative Agent or any
Lender upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, all as though such payment had not been made.

Section 17.03. Waivers.

(a) Walgreens hereby waives promptness, diligence, notice of acceptance and any
other notice with respect to any of the WBA Obligations and the Walgreens
Guarantee and any requirement that the Administrative Agent or any Lender
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against Walgreens Boots
Alliance or any other Person or any collateral.

 

85



--------------------------------------------------------------------------------

(b) Walgreens hereby irrevocably waives any claims or other rights that it may
now or hereafter acquire against Walgreens Boots Alliance that arise from the
existence, payment, performance or enforcement of the obligations of Walgreens
under the Walgreens Guarantee, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Administrative Agent or any
Lender against Walgreens Boots Alliance or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from Walgreens
Boots Alliance, directly or indirectly, in cash or other property or by set-off
or in any other manner, payment or security on account of such claim, remedy or
right. If any amount shall be paid to Walgreens in violation of the preceding
sentence at any time prior to the later of the payment in full of the WBA
Obligations and all other amounts payable under the Walgreens Guarantee and the
Maturity Date, such amount shall be held in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited and applied to the WBA Obligations and all
other amounts payable under the Walgreens Guarantee, whether matured or
unmatured, in accordance with the terms of this Agreement and the Walgreens
Guarantee, or to be held as collateral for any WBA Obligations or other amounts
payable under the Walgreens Guarantee thereafter arising. Walgreens acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by this Agreement and the Walgreens Guarantee and that
the waiver set forth in this Section 17.03(b) is knowingly made in contemplation
of such benefits.

Section 17.04. Termination. The Walgreens Guarantee will automatically
terminate, and the obligations of Walgreens under the Walgreens Guarantee will
be unconditionally released and discharged, if (a) the Holdco Reorganization is
not consummated on or prior to the Alliance Boots Acquisition Closing Date or
(b)(i) the aggregate outstanding principal amount of Capital Markets
Indebtedness, including the Existing Notes and Commercial Bank Indebtedness, in
each case, of Walgreens is less than $2,000,000,000 and (ii) Walgreens does not
guarantee any Capital Markets Indebtedness or Commercial Bank Indebtedness, in
each case, of Walgreens Boots Alliance. Once released in accordance with its
terms, the Walgreens Guarantee will not subsequently be required to be
reinstated for any reason.

Section 17.05. Continuing Guaranty. Subject to Section 17.04, the Walgreens
Guaranty is a continuing guaranty and shall (i) remain in full force and effect
until payment in full of the WBA Obligations (including any and all WBA
Obligations which remain outstanding after the Maturity Date) and all other
amounts payable under the Walgreens Guarantee, (ii) be binding upon each of
Walgreens and its successors and assigns, and (iii) inure to the benefit of and
be enforceable by the Lenders, the Administrative Agent and their respective
successors, transferees and assigns.

[Signature Pages Follow]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WALGREEN CO.

/s/ Jason Dubinsky

Name:   Jason Dubinsky Title:   Treasurer WALGREENS BOOTS ALLIANCE, INC.

 

Name:   Timothy R. McLevish Title:   Treasurer

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WALGREEN CO.

 

Name:   Jason Dubinsky Title:   Treasurer WALGREENS BOOTS ALLIANCE, INC.

/s/ Timothy R. McLevish

Name:   Timothy R. McLevish Title:   Treasurer

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and a Lender By:  

/s/ J. Casey Cosgrove

Name:   J. Casey Cosgrove Title:   Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK plc, as a Lender By:  

/s/ GUY JOLLY

Name:   GUY JOLLY Title:   VICE PRESIDENT

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

  Deutsche Bank Luxembourg S.A.,   as a Lender   By:  

/s/ BELHOSTE

   

/s/ A. BREYER-SIMSKI

  Name:   BELHOSTE     A. BREYER-SIMSKI   Title:    

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Brendan Korb

Name:   Brendan Korb Title:   Vice President

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Sherrese Clarke

Name:   Sherrese Clarke Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:  

/s/ Peter R. Martinets

Name:   Peter R. Martinets Title:   Managing Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, LTD. as a Lender By:  

/s/ Mark Maloney

Name:   Mark Maloney Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

The Royal Bank of Scotland Finance (Ireland), as a Lender By:  

/s/ L. O’Connell

Name:   L. O’Connell Title:   Director By:  

/s/ R. Neville

Name:   R. Neville Title:   Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SOCIETE GENERALE, as a Lender By:  

/s/ Alexandre Huet

Name:   Alexandre Huet Title:   Head of Strategic and Acquisition Finance

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

UniCredit Bank AG, London Branch, as a Lender By:  

/s/ David Vials

Name:   David Vials Title:   Managing Director By:  

/s/ L. STEPANEK

Name:   L. STEPANEK Title:   A.D. UniCredit Group

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Frances W. Josephic

Name:   Frances W. Josephic Title:   Vice President

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank, as a Lender By:  

/s/ Daniel J. Clarke, Jr.

Name:   Daniel J. Clarke, Jr. Title:   Managing Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Intesa Sanpaolo S.p.A., New York Branch, as a Lender By:  

/s/ William S. Denton

Name:   William S. Denton Title:   Global Relationship Manager By:  

/s/ Glen Binder

Name:   Glen Binder Title:   Senior Relationship Manager

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Lloyds Bank plc, as a Lender By:  

/s/ Stephen Giacolone

Name:   Stephen Giacolone Title:   Assistant Vice President – G011 By:  

/s/ Daven Popat

Name:   Daven Popat Title:   Senior Vice President – P003

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a Lender By:  

/s/ David Lim

Name:   David Lim Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender By:  

/s/ David W. Kee

Name:   David W. Kee Title:   Managing Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ John Malloy

Name:   John Malloy Title:   Senior Vice President

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY as a Lender By:  

/s/ Peter J. Hallan

Name:   Peter J. Hallan Title:   Vice President

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., as a Lender By:  

/s/ PEDRO BELL ASTORZA

Name:   PEDRO BELL ASTORZA Title:   Senior Banker – Corporate Banking

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:  

/s/ Richard C. Wilson

Name:   Richard C. Wilson

Title:

  Managing Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

PRICING SCHEDULE

TO TERM LOAN CREDIT AGREEMENT

 

Index Debt Rating (Moody’s or S&P)

   Applicable Margin for
Loans  

Rating Category 1: ³ A- / A3

     0.700 % 

Rating Category 2: BBB+ / Baa1

     0.800 % 

Rating Category 3: BBB / Baa2

     0.900 % 

Rating Category 4: BBB- / Baa3

     1.000 % 

Rating Category 5: £ BB+ / Ba1

     1.200 % 

For purposes of the foregoing, “Index Debt” means senior, unsecured, long-term
Indebtedness for Borrowed Money of the Borrower that is not guaranteed by any
other person or subject to any other credit enhancement (other than, if
applicable, the Walgreens Guarantee). If (i) either Moody’s or S&P shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this paragraph), then such
rating agency shall be deemed to have established a rating in Rating Category 5;
(ii) the ratings established or deemed to have been established by Moody’s and
S&P for the Index Debt shall fall within different Rating Categories, the
Applicable Margin shall be based on the higher of the two ratings, and (iii) the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Margin shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of Moody’s or S&P shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

TO TERM LOAN CREDIT AGREEMENT

[ON FILE WITH ADMINISTRATIVE AGENT]



--------------------------------------------------------------------------------

Schedule 13.01

CERTAIN ADDRESSES FOR NOTICES

 

1. Address of the Borrower:

Attention: Dan Morrell

108 Wilmot Road

Deerfield, IL 60015

Phone: 847-315-2278

Fax: 847-315-3993

dan.morrell@walgreens.com

With a copy to:

Attention: Joseph Greenberg

104 Wilmot Road

Deerfield, IL 60015

Phone: 847-315-8204

Fax: 847-315-4464

joseph.greenberg@walgreens.com

 

2. Address for the Administrative Agent:

DAILY OPERATIONS CONTACT:

David Cochran

Phone: 980-386-8201

Fax: 704-719-5440

David.A.Cochran@BAML.com

LOAN CLOSER CONTACT:

Tammy Reed

Phone: 980-388-1108

Tammy.Reed@BAML.com

MAILING ADDRESS

Bank of America

Mail Code: NC1-001-05-46

One Independence Center

101 N. Tryon St.

Charlotte, NC, 28255-000



--------------------------------------------------------------------------------

3. Wiring Instructions for the Administrative Agent

USD PAYMENT INSTRUCTIONS:

Bank of America

New York NY

ABA 026009593

Acct # 1366212250600

Acct Name: Corporate Credit Services

Ref: WALGREEN CO.

EUR PAYMENT INSTRUCTIONS:

Bank of America London

SWIFT BOFAGB22

ACCOUNT NUMBER 96272019

IBAN GB63BOFA16505096272019

ATTN GRAND CAYMAN UNIT #1207

REF: WALGREEN CO.

GBP PAYMENT INSTRUCTIONS:

Bank of America London

SWIFT BOFAGB22

ACCOUNT NUMBER 96272027

IBAN GB41BOFA16505096272027

ATTN GRAND CAYMAN UNIT #1207

REF: WALGREEN CO.

SWISS FRANC PAYMENT INSTRUCTIONS:

Bank of America London Re Switzerland

SWIFT BOFAGB3SSWI

ACCOUNT NUMBER CH9308726000091207013

ATTN: GRAND CAYMAN UNIT #1207

REF: WALGREEN CO.

YEN PAYMENT INSTRUCTIONS:

Bank of America Tokyo

SWIFT BOFAJPJX

ACCOUNT NUMBER 96272011

ATTN: GRAND CAYMAN UNIT #1207

REF: WALGREEN CO.

 

3